 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDand benefit, personnel section of the industrial relations division, andmerelyhas accessto information concerning the hiring of employees,the administration of various benefit plans, and line supervisors' re-ports of employees' job performance which have promotional im-portance.Roberts is a stenographer in the safety section which ad-visesmanagement on safety programs and handles workmen's com-pensation claims and related matters.We find that, as Bosich andRoberts do not assist or act in a confidential capacity to persons whoformulate and effectuate labor relations policy, they are not confi-dential employees within the Board's definition of the term.-,Ac-cordingly, we shall include them in the unit.We find that all office and clerical employees at the Employer'sWood River, Illinois, refinery, excluding all other employees, con-fidential employees, guards, and professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]a Cf.Minnesota and Ontario Paper Co.,92 NLRB 711, 712-713;Phillips Oil Company,91 NLRB 534,538-539.The Employer would also exclude as confidential certain otherpositions not now filled nor intended to be filled in the near future.We find it unnecessaryto make any determination with respect to these positions.INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION ANDLOCAL 19, INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'SUNIONandCLARENCE PURNELL AND ALBERT G. CRUMWATERFRONT EMPLOYERS OF WASHINGTON, AND ITS EMPLOYERMEMBERSandALBERT G. CRUM AND CLARENCE PIIRNELLLUCKENBACH STEAMSHIP COMPANY, INC.andCLARENCE PIIRNELLALASKA STEAMSHIP COMPANYandCLARENCE PURNELLROTHSCHILD-INTERNATIONAL STEVEDORING COMPANYandCLARENCEPIIRNELLALASKA TERMINAL AND STEVEDORINGCo.andCLARENCE PURNELLTAIT STEVEDORING CO., INC.andCLARENCE PURNELL.CasesNos.19-CB-38,19-CB-62,19-CA--220,19-CA--229,19-CA-227,19-CA-228, 19-CA-230, 19-CA-256, and 19-CA-257.February 26, 1952Decision and OrderOn April 6, 1951, Trial Examiner Thomas S. Wilson issued hisIntermediate Report finding,inter alia,that the Respondent Water-*See Notice to Show Cause,101 NLRB No 53, and Supplemental Decision and OrderAmending and Clarifying Certain Findings in the Decision and Order of February 26,1952, 101 NLRB No. 151.98 NLRB No. 44. INTERNATIONAL LONGSHOREMEN'S, ETC., -UNION285front Employers of Washington 1 and the Respondent Local 19, ofInternational Longshoremen's and Warehousemen's Union,2 had en-gaged in certain of the unfair labor practices respectively charged toeach by the complaint, and recommending that each of these Respond-ents and the employer-members of Waterfront Employers of Wash-ington cease and desist from the unfair labor practices found andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat these Respondents had not engaged in certain other alleged unfairlabor practices, and that no other of the Respondents in this case hadengaged in the unfair labor practices charged to them, and, accord-ingly, he recommended the dismissal of the pertinent allegations ofthe complaint.Thereafter, exceptions to the Intermediate Report were filed by theGeneral Counsel, the complainants, the Respondent W. E. W., foritself and its employer-members, and the ILWU, for itself andits Local 19.Briefs in support of exceptions were filed by all thosechallenging the Trial Examiner's findings, except the ILWU.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and with the exceptions noted below, finds that noprejudicial error was committed. It therefore affirms all proceduralrulings of the Trial Examiner other than those specifically notedbelow.The Board has considered the Intermediate Report, the briefsand exceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications.A. The discriminatory operation of the Seattle hiring hallThis case is concerned with the operation of the Seattle hiring hallpursuant to contractual arrangements between the Respondent Unions,on the one hand, and the Respondent Employers, on the other. Asthe Intermediate Report discloses, these contractual arrangements areembodied in two agreements-one dated December 6, 1948, coveringthe employment of longshore workers, and the other, dated February265 1949, covering the employment of dock workers.The former con-tract, one negotiated between the ILWU and various employer associa-tions following the longshore strike of September-December 1948,embodies in detail the procedure for hiring hall operations through-out the Pacific Coast area and binds all employers, members of theemployer associations signing the contract (of which W. E. W. is one),to hire only through the hiring halls.This contract, referred to inthe Intermediate Report and here as the Coast Agreement, is theIHerein referred to as w. E. W.2The International Longshoremen's and Warehousemen's Union is referredto herein asthe ILWU, and its Local 19 as "Local 19" or "the Local." 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentical contract the Board first consideredin a case against theILWU in which the Pacific Maritime Association was one of thecomplainants .3It contains the very provision for preferential dis-patch of ILWU members which we held, in thePMA-ILWUcase,to be proscribed by Section 8 (a) (3) of the Act.The additional agreement here involved, signed, by W. E. W. andLocal 19, provides for the use of the hiring hall as established underthe Coast contract, for the procurement of dock workers by the em-ployer members of W. E. W., and specifically incorporates the unlaw-ful preference clauses of the Coast contract.Because of the inclusion and maintenance of the unlawful preferenceclauses, the complaint charges W. E. W. and its individual employermembers, as employer parties to both agreements, with violations ofSection 8 (a) (3), 8 (a) (2), and 8 (a) (1) of the Act, and Local19, union party to the Dock Agreement, with violations of Section8 (b) (2) and 8 (b) (1) (A) 4 Respondents assert certain proceduraldefenses to these allegations.Primarily these defenses are predicatedon the premise that, contrary to the provisions of Section 10 (b)of the Act, more than 6 months elapsed between the date the chargeswere filed and served, and the respective execution dates of theagreement.More specifically, as to the Coast Agreement, the RespondentW. E. W. urges that its unfair labor practice (if any) of "executing"the unlawful preferential hiring - contract was consummated on orabout November 25, 1948, when the parties hereto orally affirmed it,and that hence the charge filed by Crum on June 14, 1949, was clearly"untimely."The record shows, however, that the complete CoastAgreement was not formally signed and executed until February 1949,a date clearly within the 6-month period preceding the filing andservice of the June 14 charges.And, irrespective of whethera "causeof action" may have previously arisen because of oral agreement tothe clauses found unlawful, it is clear thata new "causeof action"arose when the inclusion of suchclauses inthe completed contract wasformally ratified and sanctioned.We find, therefore, as did the TrialExaminer, that there is no procedural bar to the assessment of unfair3 International Longshoremen'sand Warehousemen'sUnion, etat.,90 NLRB 1021.This case is hereafter referred to as the PMA-ILWU caseMore recently,the hiring hallprocedures contained in that contract,as applied to certain individual employees in theSan Francisco area, were considered in a case against the ILWU in which two individuals,Roosevelt Stafford and Joseph Sorce,were the complainants.International Longshoremen'sand Warehousemen'sUnion, et at,94 NLRB 1091.This case is hereafter referred to as theSorceand Staffordcase.4The General Counsel's representative stated on the record that the omission of the ILWIIfrom the portions of the complaint alleging the inclusion and maintenance of the unlawfulpreference clauses in the Coast Agreement to be unlawful was due to the fact that theBoard's outstanding order against the ILWII, issued in thePMA-ILWUcase(op. cit.supra),involved the identical Coast contract,and hence there was no need for furtherlitigation of the same unfair labor practice in this case. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION287labor practice liability against W. E. W. on the basis of its executionand effectuation of the unlawful preference clauses of the CoastAgreement.As to the Dock Agreement, the exceptions of the RespondentsW. E. W. and Local 19, which aver that the procedural requirementsof the 10(b) provisowere not met, point out that the only chargesfiled and served within 6 months of the execution date of this agree-ment did not specifically identify that contract with the unfair laborpractices charged.Like the Trial Examiner, we find no merit inthese exceptions.As we have pointed out in a number of decisions,5the filing and service of a charge stops the running of the 6-monthlimitation provisions of Section 10 (b), as toanyunfair labor practicecommitted within the 6-month period preceding the filing and serviceof the charge and/or any period subsequent thereto, whether or notthe charge particularly mentions the acts involved.We thereforeadopt the finding of the Trial Examiner that the complaint properlyalleged, as to both W. E. W. and Local 19, the unfair labor practicesreflected by the execution and maintenance of the Dock Agreement.The Trial Examiner concludes, and we agree, that the RespondentW. E. W. violated Section 8 (a) (3) and (1) of the Act by its executionand maintenance of the Coast and Dock Agreements, and that theRespondent Local 19 violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act by its execution and maintenance of the Dock Agreement.He dismissed, however, the allegation of the complaint additionallycharging that the Respondent W. E. W.'s activities were violativeof Section 8 (a) (2) of the Act.We find merit to the GeneralCounsel's exception to such dismissal.In accordance with establishedprecedents we hereby find that by its execution and maintenance ofthe Coast and Dock Agreements the Respondent W. E. W. alsoviolated Section 8 (a) (2) of the Act.As noted above, the complaint also charges the individual membersofW. E. W. with violations of Section 8 (a) (1), 8 (a) (2), and8 (a) (3) of the Act, based partly upon their connection with theunlawful contractual arrangements, and partly upon the allegedcommission by some of them of independent conduct violative of theAct.The Trial Examiner found that none of the individualEmployer-Respondents committed the independent unfair laborpractices charged to them, but held that each of them was individ-ually responsible for the unfair labor practices committed by W. E. W.Accordingly, he included each of them within the directive of the6E. g.Cathey Lumber Co.,86 NLRB 157;Ferro StampingCo., 93 NLRB 1459,Olin In-dustries,Inc., 97NLRB 130. See alsoN. L. R. B. v. westerBootandShoe Co., 190 F.2d 12(C. A. 5).6 Eg., Julius Resnick, Inc.,86 NLRB 38 ;Federal Stores, Inc.,91 NLRB 647;New YorkState Employers Association et al.,93 NLRB 127;Strauss Stores, Inc.,94 NLRB 440.See also thePMA-ILWUcase,supra. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedial order.We agree with the Respondent W. E. W., however,that such an order is not appropriate here.The record shows that only five of the individual employers, thosenamed in Cases Nos. 19-CA-227, 228, 230, 256, and 257, were actuallyserved with the complaint and notice of hearing.The remainingindividual employers are therefore not properly before us?We shalltherefore dismiss the complaint as to this group on that ground.As to the five which were served with the pleadings, the TrialExaminer recommended dismissal as to two (Alaska Terminal andTait) on the ground that they were not timely served with charges.As no exceptions were filed to this recommendation, we adopt it,whether or not we would otherwise agree with it, and shall dismissthe complaint as to Alaska Terminal and Tait.As to the remainingthree (Alaska Steamship, Luckenbach, and Rothschild), the TrialExaminer dismissed on the merits," but since they were timely served,there is no procedural bar to their inclusion in the order.However,quite apart from any legal questions as to their responsibility forthe unfair labor practices committed by W. E. W. because of theirmembership therein, we do not believe, under the circumstances ofthis case, that it would effectuate the policies of the Act to includeonly these three employers in the order.Our inability or failure to include any of the individual employersin the Board order does not preclude the issuance of directives toW. E. W, to utilize all powers it possesses, by virtue of its relationshipto such members, to ensure their cooperation in the affectuation of theobjectives of our order.The record here establishes that W. E. W.is empowered, under its charter, to force each of its members toparticipate in discharging liabilities which may accrue to W. E. W.as a result of action taken by it in its representative capacity, andwithin the scope of its broad authority in matters concerning laborrelations.In these circumstances, we believe it will effectuate thepolicies of the Act to require W. E. W. to invoke the powers it hasthus been granted by its members.Our order shall accordingly in-clude such a provision.There remains, as to W. E. W., a question as to whether we shouldorder it, as part of the remedy for its unlawful execution and mainte-nance of the contracts here in issue, to set aside the entire contractsand to withdraw recognition from the Respondent Unions until certi-fied by the Board.The Trial Examiner failed to recommend such av See Section 10 (b) and (c) of the Act.8 In the case of AlaskaSteamshipandLuckenbach,the Trial Examinerdismissed uponthe findings that the record did not establish the existence of an employer-employee rela-tion with respect to the kind of workers affected by the unfair labor practices alleged.In the case of Rothschild, the Trial Examiner's dismissal was based upon a finding thatthe evidence did not sustain its commission of the specific conduct attributed to it.Noexceptions were filed to these rulings. INTERNATIONAL LONGSHOREMEN'S,ETC., UNION289remedy; he merely ordered the deletion of the specific contract provi-sions found to be unlawful,and enjoined their enforcement or re-execution.Althoughsuch a limited order was recommended by theTrial Examiner in the light of his dismissal of the 8(a) (2) allega-tions, we note that the General Counsel takes no exception to the scopeof the remedy so recommendedby theExaminer, and indeed, affirma-tively requested that we not expand it.None of the other parties hasexcepted to the order.In these circumstances,we shall,in accordwith analogous precedent,9adopt the Trial Examiner's recommenda-tion in this respect without substantial change.B. The discrimination against Crum and Purnell _The additional allegations of the complaint are based upon chargesthat the hiring hall dispatchers denied dispatch privileges to long-shoremen Albert Crum and Clarence Purnell on and after certaindates, because they lost their membership status in the RespondentUnions and thus fell outside the class of persons entitled to the benefitsof the unlawful union-security provisions of the Coast Agreement dis-cussed above, and that accordingly Crum and Purnell were discrimina-torily precluded from obtaining work with any longshore employer.In defending these charges, the Respondent parties conceded, ineffect, that if the hiring hall dispatchers did in fact refuse dispatch tothese individuals (or any others) such a refusal was tantamount, underthe hiring hall arrangement, to a refusal of the longshore employersto hire 10Each claimed, however, that neither Crum nor Purnell ap-plied for work at any of the times here material and that no "refusal"to dispatch could thus be established. In addition, the RespondentLocal contended that in any event the complaint against it should bedismissed because of certain alleged procedural defects; and Respond-ents ILWU and W. E. W. each asserted that irrespective of what thefactsmight show as to the conduct of the hiring hall dispatchers,neither of these Respondent parties was legally responsible for thedispatchers' conduct.It thus appears that apart from the questionsof liability, which we discuss separately below, we need only examine,for purposes of determining the factual validity of the complaint onthe issue of discriminatory refusal to hire, those of the record facts-that may establish whether, and for what reasons, the hiring hall dis-patchers refused to refer Crum and Purnell to available employment.The Trial Examiner found that, in Crum's case, there was no meritto the Respondents' contention that Crum had failed to apply for"SeeThe Squirt Bottling and DistributingCo.,92 NLRB1667.Compare thePMA-ILWUcase11Under theterms of theCoast Agreement,the longshore employers were bound to hireall their employees through the hiring hall,so long as thelatterhad any applicantsavailablefor dispatch. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at the hiring hall in the customarymanner.He found, further,that on or after January 29, 1949, the hiring hall dispatchers refusedto dispatch Crum to available employment because, under the Re-spondent Local's intraunion regulations,Crum lost all his membershipprivileges on that date by failing to pay the $2,400 fine previously as-sessed againsthim by the Respondent Local's executive committee.We agree with the-Trial Examiner, but do not believe, as he appar-ently did, that in refusing to dispatch, the dispatchers were actingpursuant to Rule 1711 of the dispatching rules incorporated in the con-tract.For, as the Respondents point out, the "penalties" referred toin that rule involve penaltiesassessedfor failure in the performance ofemployment obligations, rather than for deliquencies in obligationsarising purely out of the possession of union membership status.Weare ofthe view, rather, that in refusing Crum dispatch privileges, thehiring hall dispatchers were acting solely under the authority granted1 o them under the unlawful security clause of the Coast Agreement togrant preferential dispatch privileges only to members of the ILWU.And, although the Trial Examiner made no specific finding that Crum'smembership privileges in theILWUwere adversely affected by theLocal'swithdrawal of membership status, thereis noquestion on thisrecord but that this was so.Thus, it isclear fromthe ILWU's con-stitution and bylaws that membership in the ILWU is conferred onlythrough the grant of membership by the Locals 12Hence ILWUmembership ' is adversely affected whenever a Local takes adverseaction on a member's status.We so find.In the case of Purnell, as appears more fully in the IntermediateReport, his loss of membership privileges in the Respondent Unionsoccurred under circumstances similar to those established in the caseof Crum.The $2,400 fine in his case was imposed on or about January3, 1949, and upon his delinquency in payment, on February 3, 1949, he,like Crum, became automatically "debarred" under the Union's rulesfrom "any and all benefits" of membership.13The Trial Examinerfound, in effect, however, that there was not sufficient evidence to es-tablish a "refusal" by the hiring hall dispatcher to refer Purnell toavailable work following this withdrawal of membership status inview of (1) the testimony of Chief Clerk-Dispatcher William Laingthat Purnell's name was still on the plug board and that if he hadapplied, he could have been, and still could be, dispatched; and (2)This rule provides that "no man is to be dispatched for work when there is a penaltyagainst him."'aThe only provision under the ILWU constitution for membership in the ILWU, apartfrom the Local,is in the case of persons belonging to a "dissolved local." Such personshave the 'privilege of retaining membership in good standingwith theInternational untilthey affiliate with some other "Local,"by payment of $1 per month plus any other(Inter-national)assessments.Article IX, section IV of the ILWU constitution and bylaws, asamended, to April 9, 1949.isThe quotations are from section 4, article IX, of the Local's constitution and bylaws. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION291Purnell's admission that he had not attempted to "plug-in" on thehiring hall's. boa-rd at any time here material.The Trial Examinerreasoned that, although he entertained "large doubts as to the accuracyand truth" of Laing's testimony with respect to the continuation ofPurnell's dispatch privileges following his delinquency in payment ofthe fine, nevertheless "it would be pure speculation and surmise to findto the contrary" in the light of Purnell's admitted failure to apply atthe hiring hall for work.We do not agree. For we believe that the"truth and accuracy" of Laing's testimonial representation is im-pugned both by the statements made by Laing and the Local Union'ssecretary to Purnell.at a time contemporaneous with the events com-plained of, aid by the independently established objective facts in thisrecord, particularly the treatment accorded Crum for his failure topay a similar assessment.As an affirmative proposition, we believethat Laing's contemporaneous conduct toward Purnell was such as toexcuse Purnell's failure to apply for work, and to permit findings ofdiscrimination, absent affirmative evidence that Purnell was offereddispatch during times here material.The record shows that, as Purnell testified, any application by himfor work following the Local's suspension of his membership wouldhave been a useless gesture. ^ Thus, examination of the methods bywhich the Local "policed" the hiring hall's administration of theUnion's security provisions 14 and the operation of "bug" procedure,establishes that it -was the invariable practice of the Union to notifythe hiring hall of any changes adversely affecting membership status,15and a routine procedure for the hiring hall to remove the names of theaffected individuals from the "regular" dispatch boards containing thenames of union members.76No showing was made by any of theRespondents that there were any independent circumstances inPurnell's case which precluded application of the "bug" procedure.On the contrary, the undisputed evidence establishes affirmatively thatPurnell's situation was treated by the Union and the hiring hall exactlyas was Crum's.Thus, Purnell testified without contradiction, andThe Local's administration of the union-security provision was by virtue of delegationto It by the ILWIJ.isAs part of the effective administration of the union-security contract rights, theRespondent Local has provided for the "policing" of the hiring hall -dispatching officeby its business agent who must "see that only local members are employed or those author-ized by the Local and see that members keep themselves in good standing.He shall havethe power to examine dues books on the job . . . and shall see that all members abideby and maintain the working laws of this Local." See article VIII, section 5 (b) of theLocal's bylaws16The record shows that there are two boards in the hiring hall ; one, the regular dispatchboard which contains the names of all registered longshoremen, and the other a "casual"board, containing the names of any other persons who come in to seek work through thehiring hall.Under the dispatch system, the first of any group of applicants who mayapply to be dispatched to work are those registered longshoremen who are also unionmembers ; next are the registered longshoremen who may not be union members, or whosemembership status may have been adversely affected.After all registered persons havebeen dispatched, "casuals" are then sent out.- 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner found, that shortly after imposition of the fineby the Respondent Local, Purnell telephoned the hiring hall dispatch-ing office and spoke to Chief Clerk-Dispatcher Laing with a view toobtaining a "statement-of-availability" form required under the Statecompensation laws as a condition of obtaining unemployment benefits;According to Purnell, Laing told him on this occasion that he still had"30 days" in which to work, that hence the "statement-of-availability"form would not be supplied, and, in effect, offered Purnell a job at thattime.lrPurnell, in turn, stated that he could not accept work at thattime, due to an arthritic condition.It appears further that later, to-ward the end of the 30-day period following imposition of the fine,Purnell again telephoned the hiring hall and again spoke to ChiefClerk-Dispatcher Laing, renewing the request for an "availability"statement 18On this occasion, Laing did not offer Purnell employ-ment, but told him "he [Laing] thought [Purnell's] time was up and[Purnell] couldn't work any more until [he] paid [his] fine."Laingalso refused to give the "availability" statement, and referred Purnellto Bill Clark, secretary of the Respondent Local, for any further in-quiries in that connection.Clark likewise indicated he would notauthorize the signing of the "statement" and similarly told Purnell he"couldn't work any more until [he] paid his fine."In the light of the foregoing circumstances, we find that Purnell'sapplication for work would have been a futile gesture.Under well-settled principles, his making that futile gesture is not a prerequisiteto a finding of discrimination 19We find further, on the basis of the facts set forth above, that thehiring hall dispatchers denied dispatch to Purnell because, as in thecaseof Crum, by his delinquencies with respect to the outstandingunion fine, he fell outside the class of persons,viz,"members" of theUnion entitled to the benefits of the unlawful preference-in-dispatchprovisions of the Coast Agreement. In so finding, we. are aware ofthe fact that Purnellwas sufferingfrom an arthritic condition, andthat, as a consequence, he had refused employment proffered him bythe hiring hall dispatching office before the withdrawal of dispatchprivileges was effected, and that the record does not show whenPurnell became physically fit to work.The absence of such a showing,however, in a situation such as this, affects only the framing of a back-pay order. It does not go to the substantive issue of discrimination;nor does it operate to relieve the Respondents from the obligation tooffer Purnell employment opportunity.For, as above indicated, weare satisfied that solong asPurnell's membership remained in a "sus-Compare the similar treatment of Crum.The Trial Examiner mentioned only one conversation.However, Purnell testified thathe called the hiring hall on two different occasions.We credit his testimony.ieSee J. R.Cantrall Co.,96 NLRB 786;Utah ConstructionCo , 95 NLRB 196. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION293pended" status, the privileges of the hiring hall were wholly unavail-able to him, just as they were unavailable to Crum, without regard tohis physical ability to do longshore work.C. Responsibility for the discrimination against Crum and Purnell1.Local 19Tie Trial Examiner refused to hold Local 19 responsible for thediscrimination against Crum, because Crum failed to file chargesagainst the Respondent within 6 months from January 29, 1949, thedate the hiring hall's discrimination occurred.However, for reasonsindicated in section A above, it is clear, and we find, that the "timely"charges filed by Purnell provided a sufficient basis for the litigation ofLocal 19's discrimination not only as to Purnell, but also as to Crum.As the record shows that the dispatchers were selected by Local 19,and were the ones engaged directly in administering the hiring hall'sdispatch arrangement, Local 19's responsibility for the unfair laborpractices is clear.We find, therefore, that the Respondent Local hasengaged in and is engaging in violations of Section 8 (b) (2) and 8(b) (1) (A) of the Act.2.The ILWUThe Trial Examiner substantively found that no liability for thehiring hall's discrimination could be attributed to the ILWU,20 in viewof the latter's delegation to the Local of its contractual powers withrespect to the hiring hall, and the absence of evidence indicatingspecific knowledge and ratification by the ILWU of the acts formingthe subject of the complaint.However, for reasons set forth in theBoard's decision in theSorce and Stafford-ILWUcase (94 NLRB1091), we believe that the ILWU's delegation of its contractual pow-ers to`the,Local furnishes no basis for relieving it from liability.Thisis particularly true where, as here, the discriminatory acts of the hiringhall reflected the application of unlawful union-security provisionscontracted by the ILWU for its own benefit (as well as the Local's),and vesting in it the over-all power of their administration.We find,therefore, that the ILWU is jointly and severally liable, together withthe Local, for violations of Section 8 (b) (2) and 8 (b) (1) (A).3.The W. E. W.The Trial Examinerheld the W.E.W: responsible for such indi-vidual discrimination as he found. In excepting to this holding,m In view of Crum's "timely"charges against the ILWU,as described in the IntermediateReport, we find, contrary to the Trial Examiner,and for the reasons indicated above, thatthere is no procedural bar to the assessment of liability against the ILWU for the dis-crimination in the case of Purnell,as well as Crum.998666-vol 98--3 ---20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. E. W. contends that it cannot be held liable under the contract be-cause "the alleged refusal to dispatch . . . did not flow from the con-tract and from any system established under the contract. It waspurely an unauthorized unilateral act by the Respondent Union."Wefind no merit in this contention and agree with the Trial Examiner,adopting only so much of his reasoning as is consistent with our viewsherein.In our opinion, the liability of the W. E. W. stems from the fact thatit was one of the employer signatories to the contract which establishedthe unlawful hiring hall arrangement.Under this arrangement, itwas agreed that all hiring would be done through the hiring hall, thatthe dispatcher-the person in charge of the day-to-day dispatchmentof men-was to be-selected by the union signatory and that in dispatch-ing men for jobs, "members" of the Union were to be given preference.Since the discrimination against Crum and Purnell because of thisloss of good-standing membership 21 was, in our opinion, at least thereasonably to be anticipated result of the administration of the con-tractual preferential hiring hall procedure, we shall, in accord withapplicable decisions, hold the W. E. W. responsible therefor.22But we need not base our conclusion on this ground alone.For therecord convinces us that the denial of employment to members who,like Crum and Purnell, had lost their good standing, was well withinthe contemplation of the contractual "member" preference clause.The hiring hall system provided for the registration of applicants andalso superimposed a discriminatory preference in the dispatching ofunion "members."That the word "member" when used in the con-text of a union's security clause means "member in good standing" isclear.23In any event, it is apparent that in administering the hiringhall, it was the established practice not to dispatch "members" whohad "bugs" against their names for failure to pay their union dues orfines.The record convinces us that the W. E. W. knew such to be theestablished practice and acquiesced in it.Thus Cornell, the presidentof W. E. W., admitted that he had heard "rumors" of this practice and,according to the credible testimony of Purnell, had been advised thatPurnell was being denied dispatching rights because he had not paidthe fines assessed by the Union.We conclude therefore that liability for the hiriiag hall's discrimina-tory denial of dispatch privileges to Albert Crum and Clarence5'As found above, Crum and Purnell were in effect denied employment because theirfailure to pay the fine assessed by the Local resulted in the loss of all beneficial attributesof membership in both the Local and the ILWU.22 CfChildsCo, 93 NLRB 281;Consolidated "Western Steel Corporation,93 NLRB 1199;Del E.WebbConstruction Co., etal, 95 NLRB 75;Utah Construction Co.,95 NLRB 196.23 SeeFirestone Tire & RubberCo., 93 NLRB 981, where the Board construed the word"member"in a similarcontext tomean"member in good standing." INTERNATIONAL LONGSHOREMEN'S,ETC., UNION295Purnell isattributable to theRespondentW. E. W. and that,accord-ingly,it has engaged in, and is engaging in, violation of Section 8 (a)'(3) and8 (a) (1) of the Act.D. The remedy for the hiring hall's discrimination againstCrum and PurnellSelection of the appropriate remedies for the violations affectingCrum involves,inter alia,consideration of the effect to be given tothe "deregistration" action of the Committee taken April 20, 1949,at the request of the union members of that Committee, pursuant towhich Crum's name was removed from the port registration lists.This action, apart from his failure to pay the Union's assessment,precluded his normal employment through the hiring hall rotationsystem.24Because the Union's demand was made under color of along-established nondiscriminatory "employment" policy on the waterfront (promulgated to discourage the "casual" worker), the TrialExaminer reasoned in effect that the "deregistration" was valid.Heheld that it operated as a bar both to the entry of an order directingthe Respondents to take steps looking toward the reinstatementof Crum's hiring hall privileges, and to the grant of back pay beyondApril 20, 1949.The proponents of the complaint strongly except tothe Trial Examiner's findings.In support of his exceptions, the General Counsel contends thatirrespective of the validity of the Trial Examiner's subsidiary findingsconcerning the applicability of the "employment" policy to Crum, andthe "good faith" of the reasons underlying its application to him,25the Board should not permit the Respondent to assert this kind ofaction as a bar to an uncoliditional'reinstatement and back-pay order.We agree.It is well settled that the appropriate means to remedy unfair laborpractices is a matter over which the Board enjoys broad discretion.We have customarily held, with judicial approval, that the policies ofthe Act can best be effectuated by ordering reinstatement with back payto victims of discriminatory hiring and discharge practices.Underthis approach, persons responsible for such discriminatory loss ofemployment incur an immediate liability to restore thestatus quo''The Port registration lists contain the names of all registered longshoremen.Underthe terms of the Coast Agreement,additions to, or removals from,such lists are entrustedto the Committee.The registration system serves to identify the workers who are entitledto be dispatched from the hiring hall, subject to the regulations of the hall and to theunlawful preferential dispatch practices in favor of union members.As noted above,persons who seek employment through the hiring hall,although not "registered" on thelists,are deemed"casuals," and,under the regulations of the hall,will be dispatched onlyafter all available"registered"persons have been dispatched.u Such subsidiary findings are the subject of specific exception both on tine part of theGeneral Counsel and of counsel for the charging parties. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDante.26We do not believe that it would effectuate the policies of theAct to permit the Respondents to limit or terminate their liability bythis voluntary action in retroactively applying a rather elastic ruleduring the period of the discrimination.27But even if it be assumedthat the parties acted in good faith in "deregistering" Crum, it isclear that his loss of employment was in no way related to that action;for he had already been effectively and permanently debarred fromall opportunity to obtain employment on a nondiscriminatory basis.Moreover, the effects of discriminatory acts such as are here involvedare not confined to specific victims alone.This is particularly truewhere, as here, the discrimination is but a specific act in furtherance ofan over-all discriminatory hiring policy given specific contract sanc-tion.In such a situation, we cannot be certain that the effect of the un-fair labor practices will be completely eradicated by any remedy shortof an unconditional orderpresentlycommanding fulfillment of theobligations the Respondent incurred at the time of the initialdiscrimination.But aside from the foregoing reasons for the fullest exercise ofour remedial power in Crum's case, we find no warrant in the recordfor any claim that the deregistration reflected "good faith" appli-cation of the water front "employment" policy.On the contrary,as we view the evidence pertinent to this issue, we can only inferthat the "deregistration" was a deliberate act in furtherance of aconsidered scheme to evade compliance with the obligations imposedby the statute.Thus the record shows that Crum's colorable failureto "accept his work responsibilities" in relation to the hiring hallpredated the events involving Crum which form the subject of com-plaint.Nevertheless such failure was not invokedas a means ofdenying Crum access to the hiring hall until such time as it clearlyappeared that Crum would not comply with the Union's demandthat, as a price of restoration of hiring hall privileges, he removethe cause of the suspension of his membership-i. e., the nonpaymentof the $2,400 fine.Furthermore, as the admissions of Dispatcherm Cf.,inter alia, Salmon&Cowan,Inc. V. N. L.R. B.,148 F. 2d941 (C. A. 5), enforcing57 NLRB 845,where the employer sought to assert a long-existing physical infirmity of anemployee discriminatorily discharged as a reasonfor theBoard'swithholdingissuance ofthe normal(unconditional)reinstatement order.The court approvedthe Board's refusalto consider such infirmity in framing its order,despite the employer's claim that he didnot discover the infirmity until after the discharge.s''The recordshows that "deregistration"of part-time longshoremen was not effected byregular established routine, but only on a "hit-and-miss" method, whenever one of themembers ofthe Port LaborRelations Committee felt "moved"to survey the employmentrecords of longshoremen.Moreover,as the record indicates,even on a showing that aworker was a "part-time" longshoreman,the Committee still retained discretion to decidewhether or not to remove such worker from the registration lists.Thus,Crum's name hadapparently been "brought up" to the Committee for "deregistration" by the Unionon a prioroccasion,but the Committee had refused to act becauseit believed Crum's failure to dolongshore work, full time,had been due in part to an injury. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION297Laing establish'28 the Union's demand upon the Committee for theapplication of the "employment" policy to Crum, as well as the ap-proval of such action by the union representatives on the Committee,29reflected a deliberate and unexplained departure from the standardsnormally utilized by the Union in determining whether or not in-vocation of the "employment" policy was appropriate in a particularcase.Thus, Laing admitted at the hearing that a worker wouldnot ordinarily be reported to the Committee for "low earnings" atlongshore work, where the "absence" of the worker from such workhad been due either to physical disability or to his employment at"gear locker" work.Laing further admitted that he had reportedCrum's nameto the Committee for "low" earnings in a prior year,but "nothing was done" because it was discovered that Crum hadbeen injured on the water front.As Crum further testified that hehad accepted "gear locker" work during a larger part of the 4-yearperiod utilized by the Committee to determine whether Crum's earningswere "low," because of the injuries he suffered on the water front,and these facts were either known to, or were readily ascertainableby, the members of the Committee, it is plainly evident that the `ae-registration" action here involved was extraordinary.In the absenceof any other explanation, and in the background of the prior dis-crimination of the hiring hall against Crum, it is reasonable to infer,rind we find, that at the very least the "deregistration" did not reflecta "good faith" application of the water front employment policy.We conclude, for all the foregoing reasons, that to effectuate thepolicies of the Act, our order should require the Respondents to takeappropriate measures to restore to Crum all dispatch privileges ofthe hiring hall without regard to his union membership status, or tothe "deregistration," and to make him whole for all loss of pay suf-fered as a result of the Respondents' discriminatory denial of hiringhall privileges to him.The same restoration of hiring hall privilegesand payment of lost pay shall be ordered in the case of Purnell.In accordance with the Board's usual policy, the back-pay com-putation (1) shall exclude, in both cases, the period between thedate of the Intermediate Report and the date -of this Decision andOrder; and (2) shall otherwise be made in accordance with theformula set forth in F.W. Woolworth and Co.,90 NLRB 289. Inaddition, as to Purnell, the "back-pay" computation shall, of course,u Laing was the clerk-dispatcher,appointed by the chief dispatcher for that office, whoinstigated the "deregistration"action in Crum's case, upon instructions from the Local.He was the same person who told Purnell that he could not obtain work until he paidhis fine.29 The removal of the name of a worker from the Port registration lists requires themajority vote of the members of the Port Labor Relations Committee.As noted above,one-half the members of such committee are union representatives and one-half aremanagement representatives. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclude the periods when Purnell was physically unable to dolongshore work.As we have found that both the Respondent W. E. W. and theRespondent Unions are responsible for the discrimination sufferedby Crum and Purnell, we shall order all the Respondents jointlyand severally to make these employees whole for the loss of paythey may have suffered by reason of the discrimination against them.However, under the particular facts of this case, it would be in-equitable to permit W. E. W.'s liability to increase despite the pos-sibility of its own willingness to cease authorizing the discriminatoryexercise of hiring power by the hiring hall dispatchers, in the eventthat the hiring hall dispatchers should fail to make dispatch privilegespromptly available to those so entitled under the terms of our order.We shall therefore provide that the Respondent W. E. W. may ter-minate its liability for further accrual of back pay to Crum andPurnell or either of them by giving the notices specified in our orderto the hiring hall dispatchers, the Port Labor Relations Committee,itsEmployer-Members, and Crum and Purnell .3' The RespondentW. E. W. shall not therefore be liable for back pay accruing 5 daysfrom the giving of such notices.Absent such notification, the Re-spondent W. E. W. shall remain jointly and severally liable with theRespondent Unions for all back pay to Crum and Purnell that mayaccrue until the hiring hall dispatchers comply with our order forrestoration of dispatch privileges.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :L.aWaterfront Employers of Washington, Seattle,Washington,and its officers, agents, successors, and assigns, shall :A. Cease and desist from :(1)Discriminating in the hire and tenure of employment of em-ployees by: (a) maintaining in effect, or participating in any mannerin the enforcement of, the union-security provisions of the "PacificCoast Longshore Agreement" dated December 6, 1948, and of the"Dock Workers Agreement for the Port of Seattle," dated February26, 1949, which authorize the hiring hall for the Port of Seattle togrant preference in dispatch to members of the ILWU and/or Local19; or (b) entering into, renewing, or participating in the enforce-ment of any like or related agreements or arrangements which havethe effect of imposing upon the employees or prospective employeesso Cf.Pinkerton'aNational Detective Agency, Inc.,90 NLRB 205, 213. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION299of its employer-members, the requirement of union membership asa condition of employment, unless such agreement or arrangementconforms to the requirements of Section 8 (a) (3) of the Act.(2) In any other manner interfering with, restraining, or coercingemployees of its employer-members in the exercise of the rights guar-anteed them in Section 7 of the Act, except to the extent that suchright may be affected by an agreement made in accordance with theprovisions of Section 8 (a) (3) of the Act, requiring membershipin a union as a condition of employment.B. Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1) Jointly and severally with the Respondents ILWU and Local19,make Albert Crum and Clarence Purnell whole in the mannerspecified in this Decision and Order, for any loss of pay suffered bythem as a result of the discrimination of the Seattle, Washington,hiring hall against them.(2)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all or any other records necessary for the determinationof the amount of back pay due under the terms of this Order.(3)Notify the Port Labor Relations Committee, and the dispatch-ers of the Seattle,Washington, hiring hall in writing, and furnishcopies of such notices to Crum and Purnell, that the hiring hall dis-patchers (a) are not to give force or effect to those provisions of theCoast and Dock Agreements authorizing the preferential dispatchof members of the ILWU and Local 19; (b) are not to discriminatein any other manner in the hire and tenure of employment of anyapplicant for employment through the hiring hall because of theirfailure to acquire or retain membership status in the RespondentUnions; and (c) are to make promptly available to Albert Crum and-Clarence Purnell all dispatch privileges of the hiring hall upon re-quest, in accord with such nondiscriminatory conditions existing atthe time of the discrimination against them, and, in'Crum's case,without regard to the "deregistration" action of April 20, 1949.(4)Notify, in writing, each and every employer of the employeescovered by the terms of the contract mentioned in paragraph I (A),-(1) of the terms of this Order, and request that each of them takeall steps necessary (including the transmission by each to the hiringhall dispatchers, of a written copy of the notice specified in paragraph(3) above) to insure that the dispatchers of the hiring hall will notdiscriminate against any applicant for employment because of hisfailure to acquire or retain membership status in the ILWU orLocal 19. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5) Invoke such powers and rights as it may have as to each mem-ber of Waterfront Employers of Washington who employs workerscovered by the agreements mentioned in paragraph I, (A), (1) above,or who utilizes the facilities of the Seattle, Washington, hiring hall,in order to discharge its financial obligations under this Order, andto insure the cooperation of each such employer in effectuating theterms of this Order.(6)Post in conspicuous places in its business offices and in theSeattle hiring hall, including all places where notices to its employer-members and/or their employees are customarily posted, copies ofthe notice attached hereto, and marked "Appendix A." 31Copies ofthis notice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by officials of the RespondentW. E. W., be posted immediately upon receipt thereof and maintainedfor a period of sixty (60) consecutive days thereafter.Reasonablesteps shall be taken by Respondent W. E. W. to insure that said noticesare not altered, defaced, or covered by other material.(7)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Decision andOrder, what steps it has taken to comply therewith.II.Respondents, Local 19 and ILWU, and their respective officers,agents, representatives, successors, and assigns shall :A. Cease and desist from :(1)Giving effect to the union-security provisions of such of theagreements, described in paragraph I, (A), (1) above, to which theyare a party, and/or participating in the enforcement of such union-security arrangements whether or not they are signatory partiesthereto.(2)Entering into, renewing, or agreeing to, or participating in theenforcement of, any like or related union-security agreement orarrangement which has the effect of imposing upon employees, orprospective employees, of employers who utilize the Port of Seattlehiring hall, the requirement of union membership as a condition ofemployment, unless such arrangement or agreement conforms to therequirements of Section 8 (a) (3) of the Act.(3) In any other manner requiring, directing, or inducing thedispatchers of the Seattle, Washington, hiring hall to discriminate inthe granting of dispatch privileges to Albert Crum and Clarence Pur-nell, or any other employee, or prospective employee, because of theirfailure to acquire and/or retain membership status in the RespondentUnions, or any other labor organization, unless an agreement authoriz-ai In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." INTERNATIONAL LONGSHOREMEN'S, ETC., UNION301ing imposition of union membership as a condition of employment bemade in accordance with the provisions of Section 8 (a) (3) of theAct.(4) In ,any other maner causing or attempting to cause theemployers who utilize the Seattle, Washington, hiring hall, or any ofthem, or their officers, agents, successors, or assigns, to discriminate inthe hire and tenure of employment, or any condition of employment, ofany employee, or prospective employee, in violation of Section 8 (a)(3) of the Act.(5) In any other manner restraining or coercing employees orprospective employees of the employers who utilize the Seattle, Wash-ington, hiring hall, in the exercise of the rights guaranteed employeesin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement (made in accordance with the provisions ofSection 8 (a) (3) of the Act) requiring membership in a union as acondition of employment.B. Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally, and jointly and severally with theRespondent W. E. W., make Albert Crum and Clarence Purnell wholein themannerspecified in this Decision and Order for any loss ofpay suffered by them as a result of the discrimination of the Seattle,Washington, hiring hall, against them.(2)Notify the W. E. W., the Port Labor Relations Committee, theSeattle,Washington, hiring hall dispatchers, and the employers whoutilize the hiring hall, in writing, and furnish copies of such noticesto Crum and Purnell, that the hiring hall dispatchers (a) are not togive force or effect to those provisions of the Coast and Dock Agree-ments authorizing the preferential dispatch of members of the ILWUand Local 19; (b) are not to discriminate in any other manner in thehire and tenure of employment of any applicant for employmentthrough the hiring hall because of his failure to acquire or retain mem-bership status in the ILWU and Local 19; and (c) are to makepromptly available to Albert Crum and Clarence Purnell all dispatchprivileges of the hiring hall upon request, in accord with such non-discriminatory conditions existing at the time of the discriminationagainst them, and, in Crum's case, without regard to the "deregistra-tion" action of April 20, 1949.(3)Notify and direct their representatives or agents who are mem-bers of the Seattle Port Labor Relations Committee to take such actionas isnecessary to restore the name of Albert Crum to the Port registra-tion lists.(4)Post in conspicuous places in the Seattle, Washington, hiringhall, and in their respective business offices, including all places where 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to their members are customarily posted, copies of the noticeattached hereto and marked "Appendix B." 32Copies of this noticeshall, after being duly signed by the respective officers of the Respond-ent Unions, be posted immediately upon receipt thereof, and main-tained for a period of sixty (60) consecutive days thereafter.Rea-sonable steps shall be taken by the Respondent Unions to insure thatsaid notices are not altered, defaced, or covered by other material.(5)Respectively notify the Regional Director in writing withinten (10) days from the date of this Decision and Order, what stepseach has taken to comply therewith.Appendix A .NOTICE TO ALL EMPLOYEES OF MEMBERS OF WATERFRONT EMPLOYERSOF WASHINGTON AND ALL APPLICANTS FOR EMPLOYMENT WHO USE,OR MAY DESIRE To USE, THE SEATTLE, WASHINGTON, HIRING HALLPursuant to a Decision and Order of the National Labor RelationsBoard, weherebynotify you that :WE WILL NOT discriminate in the hire and tenure of employmentof employees by: (a) maintaining in effect, or participating inany manner in the enforcement of, the union-security provisionsof the"Pacific Coast Longshore Agreement" dated December 6,1948, and of the "Dock Workers Agreement for the Port ofSeattle" dated February 26, 1949, which authorize the hiring hallfor the Port of Seattle to grant preference in dispatch to membersof theILWUand/or Local 19; or(b) entering into, renewing,or participating in the enforcement of, any like or related agree-ments or arrangementswhich havethe effect of imposing upon theemployees or prospective employees of our employer-members,the requirement of union membership as a condition of employ-ment, unless such agreement or arrangement conforms to therequirements of Section 8 (a) (3) of the National Labor RelationsAct.WE WILLNOT inany othermanner interferewith,restrain, orcoerce employees of our employer-members in the exercise of therights,guaranteed them in Section7 of the Act, except to theextentthat suchright may be affected by an agreement made inaccordancewiththe provisions of Section 8 (a) (3) of the Act,requiring membership in a union as a condition of employment.82In the event this Order is enforced by a United States Court of Appeals,there shallbe substituted for the words"Pursuant to a Decision and Order,"the words"Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." INTERNATIONAL'LONGSHOREMEN'S, 'ETC., UNION303WE WILL, jointly and severally with the ILWU and Local 19,make Albert Crum and Clarence Purnell whole for any loss ofpay suffered by them as a result of the discrimination of theSeattle,Washington, hiring hall against them.WE IIAVE personally notified the Port Labor Relations Com-mittee, and the dispatchers of the Seattle, Washington, hiringhall, in writing, and furnished copies of such notices to Crum andPurnell, that the hiring hall dispatchers : (a) are not to giveforce or effect to those provisions of the Coast and Dock Agree-ments authorizing the preferential dispatch of members of theILWU and Local 19; (b) are not to discriminate in any othermanner in the hire and tenure of employment of any employeeor applicant for employment through the hiring hall becauseof their failure to acquire or retain membership status in theILWU or Local 19; and (c) are to make promptly available toAlbert Crum and Clarence Purnell all dispatch privileges of thehiring hall upon request, in accord with such nondiscriminatoryconditions existing at the time of the discrimination against them,and, in Crum's case, without regard to the "deregistration" actionof April 20, 1949.WE HAVE personally notified in writing each and every employerof employees covered by the terms of the Coast and Dock Agree-ments of the terms of this Order and requested each of themto take all steps necessary (including the transmission by eachto the hiring hall dispatchers, of a written copy of the directivesset forth in the preceding paragraph) to insure that the dis-patchers of the hiring hall will not discriminate against anyemployee or applicant for employment because of his failureto acquire or retain membership status in the ILWU or Local 19.WE WILL invoke such powers and rights as we may have as toeach member of Waterfront Employers of Washington whoemploys workers covered by the Coast and Dock Agreements,or who utilizes the facilities of the Seattle, Washington, hiringhall, in order to discharge our financial obligations under thisOrder, and to insure the cooperation of each such employer ineffectuating the terms of the Order of the National Labor RelationsBoard.WATERFRONT EMPLOYERS OF WASHINGTON,Employer.By --------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL EMPLOYEESOF MEMBERSOF WATERFRONT EMPLOYERS OFWASHINGTON, ALL APPLICANTSFOR EMPLOYMENTWHO USE, OR MAYDESIRE TO USE, THE SEATTLE, WASHINGTON, HIRING HALL, ALLOFFICERS,REPRESENTATIVES,AGENTS, ANDMEMBERS_OF INTERNA-TIONALLONGSHOREMEN'SAND WAREHOUSEMEN'S UNION, AND ITSLOCAL 19Pursuant to a Decision and Order of the National Labor RelationsBoard, we hereby notify you that :WE WILL NOT maintain in effect the -provisions of the namedagreement described below 33 which authorizes the hiring halldispatchers to- give preference in dispatch to members of theILWU or Local 19, or participate in any manner in the enforce-ment of the union-security arrangements of the Coast and DockAgreements.WE WILL NOT enter into, renew, or agree to, or participate in theenforcement of, any like or related union-security agreementor arrangement which has the effect of imposing upon employees,or prospective employees, of employers who utilize the Seattle,Washington, hiring hall, the requirement of union membershipas a condition of employment, unless such arrangement or agree-ment conforms to the requirements of Section 8 (a) (3) of theNational Labor Relations Act.WE WILL NOT in any other manner require, direct, or induce thedispatchers of the Seattle, Washington, hiring hall to discriminatein the granting of dispatch privileges to Albert Crum and Clar-ence Purnell, or any other employee, or prospective employee,because of their failure to acquire and/or retain membershipstatus in Local 19 or the ILWU, or any other labor organization,unless an agreement authorizing imposition of union membershipas a condition of employment be . made in accordance with theprovisions of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner cause, or attempt to cause,the employers who utilize the Seattle, Washington, hiring hall, todiscriminate in the hire and tenure of employment, or any con-dition of employment, of any employee, or prospective employee,in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employees,or prospective employees of the employers who utilize the Seattle,Washington, hiring hall, in the exercise of the rights guaranteed33The named agreement in the ILWU's notice shall be the "Pacific Coast LongshoreAgreement,"dated December 6, 1948, and in Local 19's notice shall be the "Dock WorkersAgreement for the Port of Seattle," dated February 26, 1949. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION305employees in Section 7 of the Act, except to the extent that suchrights maybe affected'by--an-agreement made in -accordance, withthe provisions of Section 8 (a) (3) of the Act, requiringmember-ship in a union as a condition of employment.WE wILL jointly and severally, and jointly, and severally withWaterfront Employers of Washington, make Albert Crum andClarence Purnell whole for any loss of pay suffered by them asa result of the discrimination of the Seattle, Washington, hiringhall against them.WE HAVE personally notified the Waterfront Employers ofWashington, the Port Labor Relations Committee, and the hiringhall dispatchers, in writing, and furnished copies of such noticesto Albert Orum and Clarence Purnell, that-the hiring hall dis-patchers: (a) are not to give force or effect to those provisionsof the Coast and Dock Agreements authorizing the preferentialdispatch of members of the ILWU and Local 19; (b) are not todiscriminate in any other manner in the hire and tenure of em-ployment of any applicant for employment through the hiringhall because of his failure to acquire or retain membership statusin the ILWU or Local 19; and (c) are to make promptly avail-able to Albert Crum and Clarence Purnell all dispatch privilegesof the hiring hall upon request, in accord with such nondis-criminatory conditions existing at the time of the discriminationagainst them and, in Crum's case, without regard to the "deregis-tration" action of April 20, 1949.Our representatives or agents who are members of the Seattle PortLabor Relations Committee have taken such action as is necessaryto restore the name of Albert Crum to the Port registration lists.INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION2By ---------------------------------------(Representative)(Title)LOCAL19,INTERNATIONAL LONGSHOREMEN'SAND WAREHOUSEMEN'S UNION,By ---------------------------------------(Representative)(Title)Dated ---------------------This notice must remain posted for 60 days and must not be altered,defaced, orcovered by any othermaterial.Intermediate Report-STATEMENT OF THE CASEUpon innumerable charges and amended charges filed at various times betweenFebruary 21, 1949, and December 1, 1950, by Clarence Purnell and Albert G. 306DECISIONSOF NATIONAL LABOR-RELATIONS BOARDCrum, individuals, hereinafter referred to as the Complainants, the GeneralCounsel of the National Labor Relations Board' by the Regional Director forthe Nineteenth Region (Seattle, Washington), issued a consolidated complaintdated December 1, 1950, against International Longshbremen's and Warehouse-men's Union, hereinafter referred to as ILWU; Local -19, International Long-shoremen's and Warehousemen's Union, hereinafter referred to as Local 19;Waterfront Employers of Washington and its Employer-Members, hereinafterreferred to collectively as W. E. W.; and Luckenbach Steamship Company, Inc.,AlaSka Steamship Company, Rothschild-International Stevedoring Company,Alaska Terminal and Stevedoring 'Co., and Tait Stevedoring Co., Inc., herein-after referred to as the Employer Respondents ; alleging that the EmployerRespondents and Respondent W. E. W. had engaged in, and were engaging in,unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3), and that the Respondent Unions had engaged in, and were engaging in,unfair labor practices affecting commerce within the meaning of Section(8) (b) (2) and (b) (1) (A) and Section 2 (6) and (7) of the Labor Man-agement Relations Act, 61 Stat. 136, herein called the Act.Copies of the complaint, the numerous charges and amended charges, and noticeof hearing were duly served upon the W. E. W., Employer Respondents, ILWWWU,and Local 19.With respect to the alleged unfair labor practices against the W. E. W. and theEmployer Respondents, the complaint alleged, in substance, that : (1) By enteringinto two contracts known as the Pacific Coast Longshore Agreement and DockWorkers' Agreement for Port of Seattle, respectively, with the Respondent Unionscontaining allegedly illegal preference in employment clauses and by acqu-escingin and assenting to a hiring hall arrangement whereby the Respondent Unionswere placed in a position to, and did, actively enforce the preferential employmentprovisions of said contracts by refusing to dispatch the individual Complainants,all the Employer Respondents and W. E. W. engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and' (3) of the Act, and (2) by enteringinto the same contracts and by contributing financial support to a central hiringball operated discriminatorily in favor of members of the Union, RespondentW. B. W. and the Employer Respondents violated Section 8 (a) (2) of the Act.With respect to the unfair labor practices charged against the RespondentUnions, the complaint alleged, in substance, that: (1) By entering into the DockWorkers' Agreement for Port -of Seattle containing unlawful preferential employ-ment provisions and by actively participating in the enforcement of that provisionand -a similar provision in the Pacific Coast Longshore Agreement by refusing todispatch Clarence Purnell and Albert G. Crum, the Respondent Unions, and eachof them, engaged in, and are engaging in, unfair labor practices within the mean-ing of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.Thereafter, each of the afore-mentioned Respondents filed answers admittingcertain allegations of the complaint but denying that they, or any of them, hadengaged in, or were engaging in, any unfair labor practices.Pursuant to notice, a hearing was held in Seattle, Washington, on December18, 1950,2 and from January 3 to and including January 9, 1951, before the under-signed Trial Examiner duly designated by the Chief Trial Examiner.The Gen-eral Counsel and each of the Respondents were represented by counsel and2Hereinafterreferredto as General Counseland the Board respectively.The termGeneral Counsel will alsoinclude the counselfor the GeneralCounsel appearing at thehearing.2On this date the hearing was recessed until -January 3, 1951,becauseof theexcusableinability of ILWU to be represented at that time. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION307acts ely participated in the hearing;Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the conclusion of the hearing each of- the Respond-ents,renewed, numerous motions previously denied to dismiss the complaint forvarious reasons.These motions were taken under advisement and are disposedof herein.The parties waived oral argument at the hearing but briefs have beenreceived, and considered, from all parties except Local 19.After the close of the hearing, the General Counsel and counsel for the variousEmployer Respondents each moved to have the transcript corrected.There hav-ing been no objections to the proposed corrections, the undersigned hereby ordersthe proposed corrections of the General Counsel marked as TX Exhibit 2 andthose of Employer Respondents' counsel marked as TX Exhibit 3, admitted inevidence and the transcript corrected in accordance therewith.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF W. E. W. AND ITS EMPLOYER-MEMBERS;AND OF THERESPONDENTEMPLOYERSWaterfront Employers of Washington, W. E. W., is a nonprofit corporationunder the laws of the State of Washington, having its principal office in Seattle,Washington.Firms directly or indirectly engaged as employers of labor in com-mercial transportation or handling of goods by or over water, rail, truck, docks,or warehouses are members of W. E. W. One of the purposes for which W. E. W.exists is to represent its Employer-Members in collective bargaining relationswith labor organizations representing longshoremen and other shore employees.W. E, W., at all times material here, has had as Employer-Members, among others,Alaska Steamship Company, Alaska Terminal and Stevedoring Co., LuckenbachSteamship Company, Inc., and Rothschild-International Stevedoring CompanyEmployer-Members of W. E. W. either operate oceangoing vessels engaged in thetransportation of passengers and freight or perform stevedoring services forcompanies operating such vessels.During the 12-month period ending November30, 1950, the Employer-Members of W. E. W. operating oceangoing vessels jointlyrealized from the transportation of freight and passengers revenue in excess of$1,000,000 of which more than 60 percent was realized from shipments betweenports in one State of the United States and ports in another State of the UnitedStates or in foreign countries.During the same period the Employer-Membersof W. E.W., furnishing stevedoring services for steamship companies,performedservices valued in excess of $50,000 for companies operating vessels in interstateand foreign commerce.In its answer W. E. W. denied that it was an employer within the meaning ofSection 2 (2) of the Act.However, among other things, the evidence establishedthat W. E. W. negotiated collective bargaining agreements for its members, onoccasions allocated the employees among the various member-companies, actedas the paymaster, and on the Federal withholding tax statements listed itself asthe employer of the longshoremen.Therefore the undersigned finds that W. E. W.is the employer within the meaning of the Act.Alaska Steamship Company, hereinafter referred to as Alaska Steam, is aWashington corporation having its principal office in Seattle, Washington, whereit is engaged in the operation of vessels between ports in the United States andports in Alaska or between ports along the Pacific Coast of the United States.During the 12-month period ending November 30, 1950, Alaska Steam has realized 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the transportation of freight and passengers in interstate commerce revenuein excess of,$100,000.Alaska Terminal and Stevedoring Co., hereinafter called Alaska Terminal,is a Washington corporation having its principal office in the city of Seattle,Washington, where it is engaged in furnishing stevedoring services to companiesengaged in operating vessels in interstate and foreign commerce.During the12-month period ending November 30, 1950, Alaska Terminal furnished servicesvalued in excess of $50,000 to employers operating vessels in interstate andforeign commerce.Luckenbach Steamship Company, Inc., hereinafter called Luckenbach, is aDelaware corporation having its principal office in New York City. It isengaged in the operation of common carrier vessels between ports in the StateofWashington and ports in other States of the United States and in foreigncountries.During the 12-month period ending November 30, 1950, -Luckenbachrealized from the transportation of freight and passengers in interstate andforeign commerce revenue in excess of $100,000.Rothschild-International Stevedoring Company, hereinafter called Rothschild,Is a Washington corporation having its principal office in Seattle, Washington,where it is engaged in furnishing stevedoring services to companies engagedin operating vessels in interstate and foreign commerce.During the 12-monthperiod ending November 30, 1950, Rothschild furnished services valued in excessof $50,000 to employers operating vessels in interstate and foreign commerce.Tait Stevedoring Co., Inc., hereinafter called Tait,'is a Washington corporationhaving its principal office in Seattle, Washington, where it is engaged in furnishingstevedoring services to companies engaged in operating vessels in interstate andforeign commerce.During the 12-month period ending November 30, 1950, Taitfurnished services valued in excess of $50,000 to employers operating vesselsin interstate and foreign commerce.The undersigned finds that each of the Respondents above mentioned isengaged in interstate commerce within the meaning of the Act.H. THE RESPONDENT LABOR ORGANIZATIONSInternationalLongshoremen's andWarehousemen's Union and Local 19,InternationalLongshoremen's andWarehousemen's Union are, and at alltimes material herein have been, labor organiaztions admitting to membershiplongshoremen employed by the other Respondents. Local 19 is affiliatedvi ith ILWU.The undersigned finds that each of these Respondent Unions is a labor organ-ization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The execution of the agreementsThe 96-day water-front strike in 1948 on the Pacific Coast ended shortly afterDecember 6, 1948, when the various parties involved reached agreements amongthemselves.One of these agreements known as the Pacific Coast LongshoreAgreement, hereinafter referred to as the Coast Agreement, was between ILWUandWaterfront Employers Association of the Pacific Coast, subsequentlysucceeded by Pacific Maritime Association, hereinafter referred to as PMA, onbehalf of various water-front employers' associations includingWaterfrontEmployers of Washington.This agreement bears date of December 6, 1948.when by its own terms it became effective. But the parties did not formally INTERNATIONAL LONGSHOREMEN'S, ETC., UNION309signituntil some subsequent date; although they initialed it on December 17,and have acted in accordance with its terms ever since the return to work.Although W. E. W. had authorized the negotiation of this contract, it did notparticipate therein.After its negotiation, W. E. W. ratified it.The preamble of the Coast Agreement reads as follows :THIS AGREEMENT,dated December 6, 1948, by and between the WaterfrontEmployers Association of the Pacific Coast, Waterfront Employers Associ-ation of California, Waterfront Employers of Oregon and Columbia River,WaterfrontEmployers ofWashington, hereinafter designated as theEmployers on behalf of their respective members, and the InternationalLongshoremen's andWarehousemen's Union, hereinafter designated asthe Union.Thereafter follow multitudinous provisions covering the range of laborrelations but, fortunately, only a few of these provisions are of interest to us here.Section 7 of the Coast Agreement provides for the establishment of hiringhalls in each port, their joint operation and maintenance through a PortLabor Relations Committee composed of an equal number of representativesof the local Employers Association and the "Union," and the selection of the chiefdispatcher by a vote of the "Union," such chief dispatcher to qualify understandards set by the Port Labor Relations Committee and to work under therules and regulations promulgated for that purpose by said committee.Theagreement also provides that "the Union" and the local Employer Associationare to defray the expenses of the operation and maintenance of these halls equally.Subsection (d) of section 7, however, provides as follows :(d) PreferencePreference of employment shall be given to members of the InternationalLongshoremen's and Warehousemen's Union whenever available. Prefer-ence applies both in making additions to the registration list and in dis-patching, men to jobsThis section shall not deprive the Employers' membersof the Labor Relations Committee of the right to object to unsatisfactorymen (giving reasons therefor) in making additions' to the registrationlist, and shall not interfere with the making of appropriate dispatching rules.This Coast Agreement was supplemented by an agreement known as the"Dock Workers' Agreement for Port of Seattle," hereinafter referred to asthe Dock Agreement, between W. E. W. and Local 19 which was executed bythese parties on February 26, 1948, and has been at all times thereafter infull force and effect"This Dock Agreement also provides for the establishment of a central hiringhall front which all dock workers are to be dispatched to work opportunities inalmost identical languageto that of section 7 of the Coast Agreement relating tothe dispatch of longshoremen.This hall likewise was to be jointly operated,maintained,and paid for by the parties and supervised by the Port Labor Rela-tions-JCommittee with a dispatcher similarly selected by Local 19, subject tostandardsprovided by the Port Labor Relations Committee. Section 8 (c) ofthis Dock Agreement provides as follows :This date does not appear in the instant record."Roughly the line between longshore and dock work is that longshore work consists ofthe movement of cargo between ship and dock while dock work constitutes the movementto and from the dock either preparatory to loading cargo on the ship or for delivery tothe consignee.998666-vol. 98-53-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)PreferencePreference of employment shall be given to members of the Union when-ever available.Preference applies both in making additions to the regis-tration list and in dispatching men to jobs.This Section shall not deprivethe Employers' members of the Port Labor Relations Committee of the rightto object to unsatisfactory men (giving reasons therefor)in making additionsto the registration list, and shall not interfere with the making of appro-priate dispatching rules.In actual fact in the Port of Seattle, at least, all dock workers and longshore-men were, and are, being dispatched from the same hiring hall. by the samedispatcher.The Port Labor Relations Committee in Seattle was and is composedof an equal number of representatives of W. E. W. and Local 19, and the costof the maintenance and operation of the hall is paid for by equal contributionsfromW. E. W. andfromLocal 19.6B. Conclusionsas tothe execution and enforcement1.The 6-month limitation(Section 10 (b) )All the Respondents, both Employer and Union, have affirmatively pleadedthe 6-month limitation period of the Act as a defense to the charges filed in theinstant proceeding.Although the undersigned summarily dismissed the motionsbased upon this plea at the hearing, he is now convinced that such a blanket,ruling was erroneous in part and so the legal issues raised thereby must bediscussed at some length here.This will lead us to an intriguing,but unfortu-nately almost fruitless,discussion of technicalities.The portions of Section 10 (b) of the Act which are pertinent provide asfollows :Whenever it is charged that any person has engaged in or is engaging inany such unfair labor practice, the Board . . . shall have power to issueand cause to be served upon such person a complaint...Provided,Thatno complaint shall issue based upon any unfair labor practice occurringmore than six months prior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whom such charge ismade, .. .6On the Employers'side the expenses of the hiring hall are paid for as follows : PMAnow collects from its member-companies a sum of money determinedboth by thetonnageand the man-hour bases and deposits a part of that fund to the account of W. E. W.which in turn deposits the Employers' share of the expense to the account of the PortLabor Relations Committee which, in fact,pays the bills.PMA not having been inexistence at the time of the negotiation of the Coast contract is, therefore,not a signatoryto that agreement but has succeeded to the Interest of Waterfront Employers of the PacificCoast In that agreement.In their brief W. E W. and Respondent Employers indulge ina highly technical argument based upon the fact that,as the funds ultimately originatefrom PMA, W. E W is not responsible thereforTo the undersigned this argument ismore hypertechnical than factual.Although Darrell Cornell,simultaneously PMA man-ager for Seattle and presidentofW. E W (and an honest witness), testified that hecould determine at each moment of his working day from whom he was drawing his salaryat that particular moment, the evidence Indicated that PMA and W. E W. were actuallydifferent divisions of the same general organization.The employer representatives on thePort Labor Relations Committee were selected by W. E W. Essentially the differencebetween PMA and W E. W. seems to be that PMA does the negotiating for the Employerswhile W.E. W. acts generally as the paymaster for the various employers of longshoremen,both members and nonmembers of W E W.W. E. W alsodoessome representation ofemployers in negotiations with Local 19.However,this seems to be a differentiationwithout a real difference.The undersigned cannot agree with this contention made by\VE W. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION311a.The EmployersIn short, the complaint against the numerous Employer Respondents allegedthat they had committed unfair labor practices by (1) "entering into" the Coastand Dock Agreements containing illegal preference-in-employment clauses and(2) engaging in or "acquiescing" in a "practice" whereby the Unions werepermitted to, by means of the hiring hall arrangements, and did enforce theillegal terms of those agreements by discriminatorily refusing to dispatchCrum on January 29, 1949, and Purnell on February 3, 1949. In addition thecomplaint alleged a violation by these Respondents of Section 8 (a) (2) bygiving the Unions financial assistance through their 50 percent contribution tothe operation and maintenance of the hiring hall.Itmust be recalled that Crum filed his original charge against W. E. W. onJune 14, 1949, and Purnell his original charge against W. E. W., Luckenbach,Alaska Steam, and Rothschild on June 22, 1949. All these charges claimeddiscrimination based upon the hiring hall and the illegal Coast Agreement.Theother original and amended charges will be considered subsequently.In order for a complaint to issue legally under the proviso of Section 10 (b)the alleged unfair labor practice on which the complaint is founded must haveoccurred 6 months or less prior to the filing and serving of the charge.Thus theunfair labor practice as to Crum must have occurred on or after December14, 1948, and as to Purnell on or after December 22, 1948.Obviously the consolidated complaint herein was based upon (1) theexecu-tionof the Coast and of the Dock Agreements and (2) theenforcementof thoseallegedly illegal documents.It now becomes necessary to determine when, if ever, the alleged unfair laborpractices occurred.The execution of an illegal agreement is a completed unfair labor practice,if at all, upon the completion of the final act consummating that agreement.In the usual case that act will be the physical act of the parties in signing theagreement.However, even a determination of that date as it relates to theCoast Agreement is fraught with difficulty here because the evidence in thiscase shows that the parties had negotiated and reached agreement "in principle"about November 25, 1948, that the Agreement was in full force and effect, butunsigned, upon the return of the longshoremen to work on and after December6, 1948, that the Agreement itself bears date of December 6, 1948, but that theAgreement was not executed or initialed for and on behalf of the parties, of whomW. E. W. was one, until December 17, 1948, and even then was not intended to bethe complete agreement.However, interpreting the execution of the CoastAgreement in the light most favorable to the Complainants here, the under-signed finds that the Coast Agreement was "entered into" or executed onDecember 17, 1948, the day on which it was initialed, and that the unfair laborpractice based upon theexecutionof the Coast Agreement was completed onthat day.Thus, under the phraseology of Section 10 (b) of the Act, the complaintbased upon theexecutionof the Coast Agreement could legally issue againstW. E W. in the case of Crum because his charge was filed just within the 6-monthperiod but could not legally issue in the case of Purnell because this unfairlabor practice had occurred a few days more than the allowable 6 months priorto the date on which he filed his charges against the Employer Respondents.The right to issue a complaint based upon theenforcementof an illegal agree-ment is another thingThe enforcement of a contract, unlike its execution, isa continuous and continuing act.The unfair labor practice based uponenforce-mentdoes not come into being until that agreement is enforced as to the par- 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDticular complainant.Thus it was not until January 29,1949, according to theallegation in the complaint(or January 27, 1949, according to the evidenceintroduced)that the unfair labor practice based uponenforcementof the CoastAgreement came into being, if at all, as to Crum and until February 3, 1949,as to Purnell.In neither case, therefore,does the 6-month period bar theissuance of the complaint based upon theenforcementof the Coast Agreement.In addition,the Employer Respondents argue that,as no charge has been filedspecificallymentioning the execution or enforcement of the Dock Agreementuntil September 21, 1949,more than 6 months after the execution of that docu-ment on February 26, 1949, no complaint based upon either execution or enforce-ment of the Dock Agreement may legally issue because of Section 10 (b) of theAct.OnSeptember21, 1949,Purnell first mentioned the Dock Agreement inconnection with his case when he "amended"his charges against W. E. W.,Luckenbach,Alaska Steam,and Rothschild and when he filed original chargesagainst Alaska Terminal and Tait.It was not until December 1, 1950, thatCrum "amended"his charges against W. E. W. to mention the Dock Agreementspecifically for the first time.In filing his original charges against Alaska Terminal and Tait on September21, 1949, Purnell was creating a new cause of action-a new liability againsta new Respondent-for an unfair labor practice which,if it occurred,took placemore than 6 months before.These original charges against Alaska Terminaland Tait were based upon the same alleged unfair labor practices as set forth inhis previous charges against the other Respondents,namely, the discrimina-tory execution and enforcement of the Coast Agreement as well as the dis-criminatory execution and enforcement of the Dock Agreement.All thesematters having become completed unfair labor practices more than 6 monthsbefore, no complaint could legally issue based thereon against these new Re-spondents.Consequently,these were stale claims made without notice havingbeen given to these Respondents within the time required by the provisions ofSection 10 (b) and thus of the type intended to be barred by that section. Theundersigned will accordingly dismiss the complaint as to Respondents AlaskaTerminal and Tait. It is to be understood that this dismissal applies only tothe individual liability of these Respondents and not to any liability which mayarise as to them in their capacity as Employer-Members of W. E. W.Regarding the amended charges filed by Purnell on September 21, 1949, againstW. E. W., Alaska Steam, Luckenbach, and Rothschild, the argument above madedoes not hold because Purnell by amending his charges against these Respondentswas not creating any new cause of action or any new liability. The amendedcharges filed against these last named Employer Respondents were in factamendmentsof previously made claims of liability merely setting forth additionalbases upon which the original claims of discrimination were grounded.No newcause of action or liability was set forth for the first time in these amendedcharges.These Respondents had previously been notified of the same claim ofliability within the period required by the statute and were merely being giventhe benefit of additional facts relating to the same cause of action.The purposesof Section 10 (b) had been satisfied when the original charges were filed andserved on June 22, 1949. To sustain the Respondents' contention here wouldserve no useful purpose except to deprive a discharged employee of his rightsunder the Act because of his inability to plead his cause in a charge with legalexactitude and to reward Respondents for fraudulent dealing and ability atconcealment.The purpose of the charge is twofold : to set in motion the in-vestigatory functions of the Board and to advise Respondents promptly of any INTERNATIONAL LONGSHOREMEN'S, ETC., UNION313claim of discrimination so as to eliminate the bringing of stale claims whichRespondents cannot defend.An original charge may be amended to includeclaims of a similar type and character closely related to those made in the originalcharge.Such an amendment is not barred by the limitation mentioned in Section10 (b) especially where, as here, the claim is the same in substance althoughadditional facts or a different foundation may be added.The undersigned,there-fore, holds that Purnell's amended charges against W. E. W., Luckenbach,AlaskaSteam, and Rothschild as well as Crum's amended charge against W. E. W. werenot barred by Section 10 (b) of the Act as they were in fact amendments of aclaim or cause of action of which the Respondents originally had notice withinthe statutory period required by Section 10 (b).The Employers appear to argue that the inclusion of any matter barred bySection 10(b) in a complaint containing other matter not so barred therebyrequires the dismissal of the complaint in its entirety.Such is not the law.The undersigned can agree with the argument of the Employers on the Section10 (b) issue only so far as indicated above.Now, having decided the limitations point adversely to these Respondents, theundersigned will nevertheless dismiss the complaint as to Respondents AlaskaSteam and Luckenbach on their merits for the reason that the evidence showswithout contradiction that these two companies had not employed longshoremensince July 17, 1947,and September 1, 1948, respectively,but this dismissal, likethe previous dismissals,Is not to affect the liability,if any, of these Respondentsas Employer-Members of W. E. W.At thehearing the undersigned considered the inclusion of the individualEmployer Respondents as exceedingly strange as each of them was apparently'an Employer-Member of W. E. W. Apparently the pleader included these Em-ployers as individual Respondents on the theory that Purnell had made applica-tion for employment with, and had been discriminatorily refused employment by,each of these Employer respondents. The evidence adduced on this point at thehearing-fell far short of that- required.The- testimony as to the so-called appli-cation, the refusal,and the agent of the Respondents involved was so highlyindefinite,abstract,and vague as to be worthless.Because of the total in-adequacy of the evidence adduced on that theory,the undersigned will dismissthe complaint as to all the Employer Respondents except W. E. W. in their indi-vidual capacities but not as to any liability which may accrue to them as Em-ployer-Members of W. E. W.W. E. W. also argues that Crum's charge filed on June 14, 1949, gave it nonotice that the Coast Agreement was to be called in issue and that his subse-quent amendment in December 1950 was the first notice it had that the CoastAgreement was an issue.This highly technical argument is without merit.b.The 6-monthlimitation-UnionsBoth ILWUand Local 19 moved for the dismissal of the complaint as to eachbased uponSection 10 (b) of the Act.On February21, 1949,Purnell filed and served his original charge againstLocal19 alone, and on June 22,1949, "amended"this charge by adding, amongother things,ILWU as a partyrespondent.On the other hand, by some queerquirk, Crum filed his original charge onJune14, 1949, againstILWU alone,whichhe, in turn,"amended" on December 1, 1950, by adding Local 19 as apartyrespondent.By each ofthese so-called"amendments,"the Complainants attempted to addan entirelynew partyrespondent thereby creating a new cause of action and a 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew liability.Since theCoronado Coalcases,'it has been well-settled law thatthe mere affiliation of two labor organizations is an insufficient base upon whichto predicate liability,even as it is equally clear from the congressional debateson the Act that liability of the organization is not created from mere member-ship of the actor in that organization.Here the evidence is clear that,althoughaffiliatedwith ILWU,Local 19 is an autonomous and separate distinct entityfrom ILWU.Thus, in the charge of Crum, the so-called amendment of December 1, 1950,is in fact not an amendment because of the fact that it creates a new cause ofaction, a new liability created by the addition of a new and distinct party andthus. in truth and in fact,is an original charge as to that new party, Local 19.But, as to new material added by this amendment relating to the old originalcause of action against ILWU, this amended charge is actually an amendment.As this so-called amended Charge of December 1, 1950, is in fact and originalcharge against Local 19, Section 10(b), the 6-month limitation, is applicablethereto barring the issuance of a complaint based on any unfair labor practiceoccurring beyond the 6-month period prior to the filing and service of the charge.Clearly, therefore,as to Local 19, the complaint based upon Crum's charges ofDecember1, 1950, founded upon the execution of both the Coast Agreement andthe Dock Agreement as well as the discriminatory enforcement as to him occur-ring on January.29, 1949, is barred by the limitation of the statutory provision.As toILWU,however, the complaint being based upon a charge originally filedwithin the statutory period after the commission of the unfair labor practice isproper,no new cause of action having been added by the amendment. So, inaccordance with the above,the undersigned will grant the motion of Local 19and dismiss the complaint as to it insofar as it relates to the allegations ofdiscrimination against Crum.On February 21, 1949, Purnell filed his original charge against Local 19 alone,specifically mentioning only the Coast Agreement and the hiring hall.The com-plaint based upon this charge is not barred by Section 10 (b) either as to theexecution or enforcement of the Coast Agreement.However, due to the eccen-tricities of the pleading herein, the execution of the Coast Agreement is notalleged to have been an unfair labor practice as to the Unions so that there canbe no finding that such execution was an unfair labor practice.On September21, 1949, Purnell purported to amend this charge by adding ILWU as a partyrespondent.For the reasons discussed above and the fact that the alleged unfairlabor practices of ILWU referred to therein had occurred more than 6 monthsprior to the filing of this"amended"charge, the complaint against ILWU on thecharges by Purnell is barred by Section 10 (b) of the Act. The undersignedwill dismiss the allegations of the complaint relating to the alleged unfair laborpractices against Purnell so far as Respondent ILWU is involved.These Respondents also contend that the inclusion of the Dock Agreement asan unfair labor practice in these so-called amended charges is also barred evenas against the party originally named as the Respondent.For the reasons givenabove in the discussion of the same contention made by the Employers, theundersigned cannot agree.Due to this extraordinary method of cross-filing of these charges by the twocomplainants,neither Respondent Union can be finally dismissed from this casenor can any of the claimed unfair labor practices be eliminated from the com-plaint farther than the undersigned has indicated above.256 U. S. 344 and 268 U. S 295. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION3153.Violations-Employersa.Preference in employment, executionAn employer who grants any preference of employment based 'upon unionmembership in a collective bargaining agreement with the authorized bargainingagent of the employees in an appropriate unit which is more restrictive thanthat permitted in the proviso of Section 8 (a) (3) ° or without the holding of anelection as provided in Section 9 (e) thus complying with, the so-called proceduralsafeguards of Section 9 (e)per seviolates Section 8 (a) (1) of the Act. SeePacific Maritime Association,89 NLRB 1278. The views expressed by the under-signed in the Intermediate Report in that case appear to be equally applicableto this one.In the instant case there can be no question but that the W. E. W. violatedboth the substantive and procedural requirements of the Act in granting theUnions the preference-of-employment clauses of the Coast as well as the DockAgreement and thus violated Section 8 (a) (1).As this preferential treatment granted on the basis of union membershipcreates a discriminatory employment practice thus encouraging union member-ship, theexecutionof these Coast and Dock Agreements also violates Section 8(a) (3) of the Act.b.Financial assistanceThe complaint also alleges that W. E. W. violated Section 8 (a) (2) by givingfinancial assistance to ILWU through the payment by the Employers of 50 percentof the cost of operating and maintaining the hiring hall. The Employers engagedin hypertechnicalities in the argument advanced in their brief when they arguethat, as the money used to defray this 50 percent of the cost of the hiring halloriginated from PMA throughan assessmentupon its members based both on thetonnage and the man-hours of labor, W. E. W. has not contributed and, therefore,has not violated the Act.True, the money comes from PMA originally but thefacts show that PMA deposits this money to the account of W. E. W. who, in turn,deposits the Employers' share of the hiring hall costs to the account of the PortLabor Relations Committee which, in turn, defrays the expenses of the hiringhall and the dispatchers therefrom. In truthand infact, therefore, the employercontribution is made by W. E. W. But the facts also prove that this W. E. W.contribution is not made to a labor organization but to a separate entity composedof representatives of both W. E. W. and the Union. It can hardly be said thatthis contribution is a contribution made to a labor organization.Conceivablyitmight be argued that the Unions secure some benefit from the existence of thehiring hall and, therefore, this contribution amounts to indirect financial supportand benefit to a labor organization.This same argument could just as validly bemade, and with about as much sense, regarding the wages paid by an employerto any union man for his labor, a part of which goes to pay his union dues. Tohave any modicum of validity this argument must be based upon the assumptionthat the unions are the only organizations benefiting from the hiring hall.Thisassumptionis not based on fact. The hiring hall practice is also beneficial toI "Provided,That nothing in this Act . . . shall preclude an employer from making anagreement with a labor organization (not established, maintained, or assisted by any actiondefined In section 8 (a) of this Act as an unfair labor practice) to require as a conditionof employment membership therein on or after the thirtieth day following the beginningof such employment . . . and (ii) If, following the most recent election held as providedIn section 9 (e) the Board shall have certified that at least a majority of the employeeseligible to vote In such election have voted to authorize such labor organization to makesuch an agreement : . . . 316DECISIONSOF NATIONAL LABORRELATIONS BOARDthe employers.The Employer-Members of PMA and W. E. W. secure a definitegrid pro quofor their contribution to the hiring hall totally unrelated to anyattempt to dominate or interfere with ILWU or Local 19. For anyone with-anyreading knowledge of Pacific Coast waterfront history, past or present, to evensuggest that PMA or W. E W. is dominating or interfering with ILWU orLocal 19 by these payments to the support of the hall or that ILWU or Local 19are being dominated or interfered with thereby is being so completely unrealisticas to be laughable.The contributions by W. E. W. are being made to an inde-pendent body, not a labor organization as defined by the Act, fora quid pro quocompletely independent of any attempt to dominate or interfere with any labororganization.Theoretically, but again completely unrealistically, it might be said that theexecution of the Coast and the Dock Agreements with their illegal preferenceclauses amounts to a contribution of "other support" to the Union.Nothing,however, is to be gained by such an indirect, technical violation of the Act.The undersigned will, therefore, recommend that the allegation that W. E. W.has violated Section 8 (a) (2) of the Act be dismissed.4.Violations-Unionsa.Preference in employment, executionIn the Hiring Hall cases, Trial Examiner Rogosin held correctly, in the esti-mation of the undersigned, and the Board sustained him, that the execution andenforcement of the preferential employment clause in the Coast Agreement byILWU was a violation of Section 8 (b) (2).However, as regards the liability of the Unions in the instant case, thequestionof the execution of the Coast Agreement is not at issue here as not so pleadedin the complaint.But the Hiring Hall case,infra,is authority for the proposi-tion that the execution and enforcement of a contract containing an illegal pref-erential employment clause such as contained in the Dock Agreement is a violationof Section 8 (b) (2) by the Union so executing the agreement.Until the very recent (February 8, 1951) decision of the Board in theRed StarExpresscase,' it has been well-settled law that Section 8 (b) (1) (A) wasdirected against the use of physical violence and coercion by a union.Althoughthe argument and authorities cited in the Intermediate Report in that casehardly seem to justify the overturning of that established law, the Board in thatcase held that the mere execution (without the element of enforcement) by aunion of a contract containing illegal union-security clauses violates Section 8(b) (1) (A) also.The undersigned, being bound by the new Board policy as expressed in theRed Star Expresscase, therefore, finds that by the mere execution of the DockAgreement with its illegal preference-in-employment clause, Local 19 violatedSection 8 (b) (2) and 8 (b) (1) (A).As ILWU is not a signatory to the Dock Agreement, the undersigned will,therefore, recommend that the complaint so far as it relates to the execution ofthe Dock Agreement be dismissed as to ILWU.Exactly what specific charges of illegality-other than the preferential employ-ment clause-the pleader intended to encompass in his oft-repeated phrase "apractice wherein [the Unions] have been permitted to exercise control over theselection of persons dispatched or to be dispatched from the central hiring hall"in the Port of Seattle is not clean from the pleadings, the proof, nor the brief.8 93 NLRB 127. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION317In the first of this series of cases against ILWU, being the famous "HiringHall" case, 90 NLRB 1021, the General Counsel in that case specifically attackedthe legality of the hiring hall provided for in the Coast Agreement on a numberof specific grounds.Although the Board failed to pass upon the legality of thesevarious provisions, Trial Examiner Irving Rogosin, in his Intermediate Reportin that case, succinctly, and in the opinion of the undersigned correctly, madefindings in that respect as follows, which the undersigned hereby adopts andextends to cover the contentions to the Dock as well as to the Coast Agreement :It has been found that the hiring hall, under the joint control and super-vision, of employer and union representatives, as a device for recruiting,hiring, and dispatching employees, is not intrinsically violative of the Act.Similarly, it has been found that maintenance of a roster or registration listof qualified employees, which employers agree to use in dispatching employeesaccording to a rotary system, without regard to union membership or affilia-tion, is equally compatible with the Act.As a corollary, agreement by em-ployers to permit the employees' exclusive bargaining agent to participate indeterminations regarding additions to or removals from the registration list,insofar as such determinations are not influenced by considerations of unionmembership or affiliation, does not,perse, conflict with the Act.So, too,delegation by the employers to the duly recognized bargaining representative,of the right to select dispatchers, subject to control and supervision of ajoint employer-union committee, under circumstances and subject to quali-fications already mentioned, does not contravene the provisions of the Act.On the other hand, it has been found that provision for preference of em-ployment based on union membership is clearly proscribed by the Act.The undersigned agrees that a hiring hall can exist legally under the Act-but not with a preferential employment clause such as the Coast and DockAgreements include.The undersigned, however, believing that any discrimination in the enforce-ment of a contract is subject to proof as in any other case, must specificallyreject the following subsidiary findings made by the Trial Examiner in theHiring Hall ease :It is reasonable to infer, and the undersigned infers and finds, that theRespondents [Unions] contemplated that, even without union preference,the hiring hall provisions, if continued, would be administered and enforcedin the future so as to discriminate in favor of members of the Union andagainst non-members, in violation of the Act.This type of alleged discrimination, to wit, in the enforcement of the preference-in-employment provisions, will be treated in the next section of this Report.C.The enforcement of the Agreements1.Albert G. CrumFinally we come to the nub of this case.Albert G. Crum commenced working on the Seattle water front in April 1936,became both a registered longshoreman and a member of Local 19 in 1939.Dur-ing the larger portion of his work upon the water front, Crum has been a "gang"man, i. e., a regular member of a permanent gang which is dispatched as a unitand works as a unit whenever so dispatched.In Seattle, all dispatching of longshoremen is done from the hiring hall whichis operated and maintained jointly by Local 19 and W. E. W., as provided in thecontracts under discussion above.The actual operations of the hall are under 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe supervision and direction of the, Port Labor Relations Committee, composedof an equal number of representatives from Local 19 and W. E. W. Althoughthe chief dispatcher is elected by Local 19, he must qualify under standards setup by the Port Labor Relations Committee and is thereafter, as are all the otheremployees, the employee of and subject to the direction of the Port Labor Re-lations Committee, which pays all salaries, including that of the chief dispatcher,and the hall expenses from funds provided equally by Local 19 and W. E. W.Thehall and its employees operate under rules and regulations promulgated by thePort Labor Relations Committee.The actual dispatching is done by the chief dispatcher and his assistant fromvarious boards which contain the names of all the registered longshoremen ofthe port listed in order.There are two such boards : One called the "gang" boardon which the regular gangs are listed, and another called the "plug" boardwhere the individual longshoremen are listed and from which they are dispatched.The gangs and the individual longshoremen are each dispatched in rotationfrom their individual boards.Members of gangs are not required to "plug in,"i.e.,indicate their availability for work opportunities, but are privileged totelephone the hall to determine whether or not their gang has been dispatched.'The individual longshoreman, however, is required to "plug in" personally onthe board each morning to indicate his availability and, as his name is calledover the loudspeaker when his name comes up in rotation, he must report tothe dispatcher to receive his work assignment.The dispatching is done inrotation in order that the earnings of the individual longshoremen shall beapproximately equal.In December 1948, following the water-front strike of September to December 6of that year, Crum was called before the executive board of Local 19 on a chargeof failing to stand his share of the picket duty during the strike. The executiveboard found him guilty and assessed a large fine against him. The president ofLocal 19 told Crum that his name "will be taken off the work list from this dateon until the fine is paid."The day following the meeting of the executive board, Crum went to the officeof the secretary of Local 19, Bill Clark, and raised the question with him of hisright to work for 30 days as permitted by the constitution regardless of his failureto pay the fine.While they were talking in the office, Bill Gettings,'ILWU Seattlerepresentative, walked in, was told of the constitutional objection raised, andagreed with Crum's interpretation thereof and said : "Yes, the boys have got thatright [to work for 30 days before having to pay the fine]-you call Bill-and tellhim not to bug a those men for 30 days." Gettings then told Crum to go backto work with his old gang for 30 days.1°Crum thereupon continued to be dispatched to work as usual.He was workingon January 27, 1949, on an Alaska Steamship boat when this work was unexpect-edly terminated for some reason and all the longshoremen working thereon werelaid off.As was customary with gang men, Crum telephoned the hall the next few daysto find out if his gang had been dispatched. For several days Crum was toldthat his gang had not been dispatched-which was not unusual. Finally oneday after the expiration of the 30-day period when he called the dispatcher'soffice, he was told : "Crum, there is no need of your calling up any more. Thereis a bug behind your name, and you won't be dispatched with your gang untilthe fine is paid."A "bug"is a notification of unpaid dues, fines, etc., which is placed upon the boardat the hiring hall opposite the name of the delinquent longshoreman.10This is the only evidence of any participationby ILWUin the enforcement of thecontracts. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION319Sine, that time Crum has not been dispatched, nor has he telephoned to thehall, nor has the attempted to plug in on the board to denote his availabilityfor work.On March 9, 1949, Local 19 and W. E. W. entered into an agreement referredto as "Working and Dispatching Rules for the Port of Seattle." By its preamble,this agreement was made a part of the coastwise Longshore Agreement of Decem-ber 17, 1948.Rule No. 17 of these rules provides as follows : "No man is to bedispatched for work when there is a penalty against him "A few days later, Crum visited Darrell Cornell and asked if W. E. W. coulddo something about having him reinstated in good standing with Local 19.Cornell promised to do whatever he could for Crum if his name ever came upbefore the Port Labor Relations Committee after telling Crum that there wasnothing against him in the W. E. W. files.At some other indefinite time Crum inquired of the "superintendent or a dockforeman or something" for Alaska Steam" whether Crum "could work for him,""Is there anything against me?" "Will you give me a job here?" The superin-tendent said that the only way he could give Crum a job was through dispatchfrom the hiring hall.Crum asked another shipping man if he would sign a statement for him tothe effect that his company would hire him if sent out by the hiring hall. Thisindividual, whose position and company was highly indefinite, said that he would.This statement was not produced at the hearingCrum made the same inquiryof several other representatives of the other shipping companies and receivedmuch the same reply from each.On April 20, 1949, upon a motion of the representatives of Local 19, the PortLabor Relations Committee canceled Crum's registration as a longshoreman forthe Port of Seattle on the ground that he was a mere casual worker on the waterfront.This motion and decision were made in accordance with the establishedpractice of the Port Labor Relations Committee which, as a routine matter,checked the earningsof longshoremen on occasions and deregistered those whoseearnings indicated the casual nature of their work on the water front.The facts show that Crum apparently was a full-time longshoreman from 1936to 1944 when he became a full-time employee of Griffith & Sprague StevedoringCompany, taking care of their gear locker where the longshore gear is caredfor.Technically, working in a gear locker is not longshore work and ILWUdoes not represent such employees.Men are not dispatched from the hall forthis type of work.During the year 1944 Crum earned a total of $1,740.09, of which $850.12 was forwork performed for Griffith & Sprague. During the last half of the year the recordshows that Crum earned the sum of $27.In 1945 Crum earned $4,976.90, all of which he earned as an employee ofGriffith & Sprague in the gear locker..In June 1946 Crum purchased a 220-acre farm in Idaho where he harvested thehay crop that year.His total earnings for that year for longshore work amountedto $336.32.He also earned the sum of $627.25 from Griffith & Sprague.Crum leased the Idaho farm for the year 1947. During that year he earned$1,876.57 from W. E W.12 and the sum of $936 43 from Griffith & Sprague. For aperiod of 8 weeks, Crum was prevented from working by a broken foot. Duringthat time he apparently was on the farm in Idaho.11The uncontradicted evidence is that Alaska Steam had not hired any longshoremen sinceJuly 17, 1947.raThe average earnings for a longshoreman in Seattle for the year 1947 amounted to$3,712.58 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the year 1948 Crum spent practically all of his time on the farm, returningto Seattle only when there was no more farm work to be done. He earned only$1,072.10 from W. E. W., all of which except approximately $300 was earnedprior to April 1n Apparently he was on the Idaho farm thereafter except for afew days in August when he returned to Seattle and dropped into the hiring hall.The dispatcher there asked him to take a job but Crum said that he was only intown for a few days and did not want to work. Upon the insistence of the dis-patcher, Crum finally took a job which was supposed to last for approximately4 hours, but which, due to a showdown, lasted such a length of time that heactually earned $122.His remaining earnings of $186.19 were for work afterthe conclusion of the strike on December 6, 1948. The remainder of his time thatyear was spent upon the Idaho farm.Seattle longshoremen averaged between $450 to $550 for longshore work per-formed during the strike but Crum earned nothing.2.Clarence PurnellPPurnell had been doing longshore work "off and on" since 1942 when he becamea registered longshoreman in Seattle and, a member of Local 19.When heworked, he worked from the "plug board," I. e., as an individual longshoreman.Sometime after the close of the strike in December 1948, Purnell was broughtbefore the executive board of Local 19 on charges of having failed to do the.required amount of picket duty and was ordered to pay a large fine within 30days.He was also told at that time that he had 30 days to work before he hadto pay the fine. Due to poor health, Purnell did no work during this period.In January 1949, Purnell sought from Dispatcher-Clerk Laing of the hiringhall a statement which would assist him in drawing his compensation benefitsand in getting another job.Laing refused to give him the certificate of avail-ability 1° requested and also told him that he had 30 days in which to work withouthaving to pay the fine. Purnell answered that he was not physically able to work.The last work which Purnell performed on the water front was in September1948.After that he went to Phoenix, Arizona.Purnell admitted that he did not work after his meeting with the executiveboard of Local 19 nor did he go to the hiring hall and plug in on the board becausehe did not want to work in the cold and wet of that winter. He testified that hewas sick and could not stand the bad weather.He was never plugged in on theboard in the hiring hall to denote his availability for work since September 1948.However, in January, Purnell, like Crum, did phone Darrell Cornell and askhim for a statement similar to the one which he had requested from the dispatcher-clerk.Under no interpretation of this conversation could it be regarded as arequest for work. In fact Purnell did not want work. His name is still on theplug board and the dispatcher testified, at least, that if Purnell had plugged in inthe customary manner, he would have been, and would still be, dispatched.AsPurnell never tested the truth of this testimony, there is no proof to the contrary.Purnell, again like Crum, inquired of certain employer representatives if theyhad anything against him or his work and was assured in each instance thatthere was nothing.Sometime In the early fall of 1948, Purnell bought a barber shop.He told afriend that he had bought it so that he would not have to work outside in thebad weather.He operated this shop until April 1950 when he sold it, but a fewisThe average earnings in 1948 of the Seattle longshoremen was $2,755 05.i} This certificate that the applicant was available for work is necessary in order to drawunemployment compensation benefits in the State of Washington. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION321months later opened up another and larger barber shop. During part of this timehe also worked at the airport because the work there was inside work and hewas not bothered by the bad weather.3.ConclusionsIn order for there to be found a discriminatory refusal to employ, it is axiomaticthat the individual workman must have been an applicant for employment forobviously a man cannot be refused employment where he has not applied for it.It is equally obvious that from September 1948 Purnell never applied for em-ployment on the water front.Nor, according to him, was he physically able toaccept it if it had been offered.While the undersigned admits to large doubtsas to the accuracy and truth of the testimony that if Purnell plugged in on theboard thereby making his application for work he would be dispatched, it wouldbe pure speculation and surmise for the undersigned to find to the contrary onthe evidence before the undersigned.While it is uncontradicted that Purnellwas told that he had 30 days to work before he had to pay his fine, there is noshowing here that Purnell, in fact, would not have been dispatched.The onlyway in which the truth of that could have been tested would have been forPurnell to make an application for work, i.. e., to plug in on the board, somethingwhich he never did after September 1948.Although Purnell looked at the time of the hearing as though he were physicallyable to work on the water front, there is no showing as to when he became ableto do so.Purnell's own testimony proves him to have been physically unable toaccept such employment in January 1949.For the above-assigned reasons the undersigned believes, and therfore finds,that Purnell was not discriminated against by either Local 19 or W. E. W.Hischarge against ILWU, of course, was barred by Section 10 (b).The same reasoning does not apply to Crum because after the conclusion ofhis 30-day period he was actually told by the dispatching office that he wouldno longer be dispatched with his gang until his fine was paid.His acceptance ofthis statement over the phone was more docile than one would expect. It is alsoto be recalled that in August 1948, the dispatcher had been forced to beg Crumto accept work on the water front as a favor to the Union because there were toofew men in the hall to fill all of the work opportunities available.At this timeCrum had baldly stated that he did not want work and he had appeared at thehall for a social visit only.He had become a farmer. He did not return toSeattle after this short visit in August until after he could no longer work onhis farm due to the weather. And in early 1950 he had returned to the farmagain as soon as the weather permitted. It may well be queried how seriouslyCrum was an applicant for work in December and January.Since 1944 Crum had been a sporadic and casual worker on the water front.'His work in the gear locker for Griffith & Sprague is not technically water-frontwork although definitely appended theretoHowever, this type of employmentis completely different and divorced from that of the regular water-front employeedispatched from the hiring hall. In 1945 he earned nothing from water-frontwork, his whole earnings that year coming from his work in the gear locker forGriffith & Sprague. In 1946 he became a farm owner and thereafter a good partof his time has been spent in Idaho on that farm.His earnings on the waterfront since then have been less than half the average earnings of the longshore-men on the Seattle water front.Obviously Crum told the dispatcher the truthin August 1948 when be said that he did not want work on the water front.Hewas, in fact, a farmer. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has long been customary on the Seattle water front, especiallyin timeswhen any and every Tom, Dick, and Harry is not practicallyimpressed intoservice to try to move the cargo somehow, to prefer and keep the steady full-timelongshoremenand to eliminate the casual longshoremen from employment.Every business prefers steady employees.Crum clearly fell into the class ofemployees whom good business practice would tend to eliminate.No unfavorableimplication regarding Crum should be drawn from the above remark for theundersigned intends only to convey the idea that Crum's interest by this timelay at the farm and not in his casual work on the water front. As employees,there were no complaints against either Crum or Purnell.But the factremainsthat Crum no longer was to be counted on as a steady employee on the waterfront.On April 20, 1949, acting upon the motion of the representatives of Local 19,the Port Labor Relations Committee voted unanimously in accordance with theestablished practice to deregister Crum on the ground that he was a part-timeworker in the industry.On the record here, the undersigned finds that thisdecision was justified and in accordance with established practice.But the fact remains that on January 27, 1949, Crum was refused employmentas a longshoreman because his membership had been terminatedfor reasonsother than the failure to tender the periodic dues and initiation fees uniformlyrequired as a condition of acquiring or retaining membershipand inorder toencouragemembership in Local 19. This refusal constitutes a violation ofSection 8 (a) (3) and 8 (b) (2) and 8 (b) (1) (A).But the W. E. W. and its Employer-Members argue in their brief that theycannot be held responsible for any such discrimination because they had noknowledge or information that the dispatcher was discriminating against anyemployee nor did they knowingly acquiesce in any such "practice."The shortanswer to this argument is that, although elected by Local 19, the dispatcher isthe employee of the Port Labor Relations Committee and thus the agent of bothW. E. W. and Local 19 for whose acts W. E. W. and Local 19 are responsible.ILWU, on the other hand, argues that it is not responsible because it had nopart in the enforcement of these contracts at all.Local 19 does not advanceany similarcontention,which, under the facts of this case, is just as well.ILWU did negotiate the Coast Agreement but the execution of that agreement isnot alleged in the complaint to be an unfair labor practice so far as ILWU isconcerned, the complaint only charging ILWU with an unfair labor practice inthe enforcement of that and of the Dock Agreement. The facts show withoutcontradiction that Local 19 and W. E. W., and they alone, enforced these con-tracts and promulgated the rules contemplated thereunder. Local 19 andW. E. W. composed the Port Labor Relations Committee through which theyoperated the hiring hall.Local 19 and W. E. W. shared the expense of theoperation and maintenance of that hall jointly. ILWU played no part in theactual operation and maintenance of the hall nor in the enforcement of thecontracts here involved.In theSorceandStaffordcases" the TrialExaminerfound that the CoastAgreement "contemplates that it will be carried out in actual practice, so faras ILWU interests are concerned, by representatives of its local union in eachport."From this the Examiner found that the union representatives in thePort Labor Relations Committee were in fact the agents of ILWU for whoseactions ILWU was responsible. It is true that ILWU negotiated the CoastAgreement which provided for the establishment of the hiring halls under the11 Cases Nos20-CB-87 and 20-CB-89.This is the second'of the series of cases againstILWU. INTERNATIONAL LONGSHOREMEN'S, ETC., UNION323joint operation and management of the local Employers Association and "theUnion."The Coast Agreement also provides that the registration and the dis-patching rules for the hiring hall should be promulgated by the Port LaborRelations Committee composed of representatives from the local Employers Asso-ciation and "the Union."The Examiner in theSorcecase, therefore, interpretedthe word "Union" as it was defined in the Coast Agreement to mean the ILWU.From a technical reading of that agreement, the word "Union" as used thereinhas to be read as "ILWU" for the reason that the ILWU is the only party tothe contract, the locals not having been mentioned therein.However, inter-preted in the light of actual practice under the contract, the representativesof the "Union" on the individual Port Labor Relations Committee were repre-sentatives of Local 19, the rules for the operation of the hall and the dispatchingof longshoremen were negotiated by representatives of Local 19 with representa-tives of W. E. W., the dispatcher was elected by Local 19, and the "Union's"share of the expenses were paid by Local 19. As noted above the only actiontaken by any representative of ILWU in this case occurred when Bill Gettingswas requested to give his advice on the interpretation of a section of the con-stitution of Local 19 by the secretary of Local 19 and Crum and thereupon didso.In truth and in fact, ILWU-played no part in the enforcement of the CoastAgreement.While the interpretation made in theSorcecase is technically cor-rect, it is a most strained interpretation when viewed in the light of the actualfacts.Where local unions are autonomous bodies as they are here, it has longbeen the law that liability may not be found from the mere affiliation of twoseparate entities.10Nor would mere membership in ILWU of the representa-tives of Local 19 make those individual members agents of ILWU. This is clearfrom the legislative history of the Taft-Hartley Act.The undersigned, therefore, finds in conformity with the facts that ILWUdid not enforce or assist in the enforcement of the Coast Agreement here nor ofthe Dock Agreement to which ILWU was not even a signatory. In view of thesefindings the undersigned will recommend that this complaint in its entirety bedismissed as to ILWU.However, it is clear, and the undersigned finds, that W. E. W. and its Employer-Members discriminated in regard to the hire and tenure of employment ofAlbert G. Crum on January 27, 1949, in violation of Section 8 (a) (3). But dueto Section 10 (b) the undersigned cannot find that Local 19 caused W. E. W. toso discriminate in the action mentioned above in violation of Section 8 (b) (2)and 8 (b) (1) (A).However, as indicated above, the undersigned also finds that Crum wasderegistered by the Port Labor Relations Committee on April 20, 1949, for non-discriminatory reasons and in the usual course of operations and that the dis-crimination against Crum ended as of April 20, 1949.As indicated above the undersigned finds also that neither W. E. W. nor Local19 violated the Act by their actions in the Purnell matter and will, therefore,recommend that the complaint be dismissed as to both of these Respondents inthis matter.IV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Employer set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.11Coronado Coalcases, supra 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondents W. E. W. and Local 19, and each of them,have engaged in and are engaging in certain unfair labor practices, the under-signed will recommend that each of them cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.As the record amply demonstrates that Respondent W. E. W., by executingthe Dock Agreement and by ratifying the Coast Agreement, and RespondentLocal 19, by executing the Dock Agreement, each of which agreements containedclauses granting preferences in registration and in employment to longshoremenon the basis of union membership which are illegal under the Act, and each ofsaid Respondents, by the enforcement of such illegal preference clauses, havediscriminated or attempted to discriminate in the hire and tenure of employmentof longshoremen, dock workers, and applicants for employment, the undersignedwill recommend that these named Respondents, and each of them, cease anddesist from giving effect to such preferential clauses in the Coast Agreement ofDecember 17, 1948, and the Dock Agreement of February 26, 1949, or to anyextension, renewal, modification, or supplement thereto, or to any supersedingcontracts which, by their terms or in their performance, require the Respondentsor their agents, the dispatchers in the hiring hall in Seattle, Washington, to dis-criminate in regard to the hire or tenure of employment or any term or conditionof employment of any longshoreman or dock worker or applicant for such employ-ment except in accordance with the proviso in Section 8 (a) (3) of the Act. Inorder that those charged primarily with the responsibility of enforcing such anorder, to wit, the dispatchers in the Seattle hiring hall, may be fully aware oftheir duties in this respect, the undersigned will recommend that the RespondentsW. E. W. and Local 19, and each of them shall separately notify all the dis-patchers of the Port Labor Relations Committee at the hiring hall in Seattle tothe above effect and instruct them further that they are in the future not todiscriminate among longshoremen and dock workers in their hire or tenure ofemployment in any way based on membership or nonmembership in Local 19.Having also found that Respondent W. E. W. discriminated against AlbertG. Crum on January 27, 1949, the undersigned will recommend that this Respond-ent reimburse him for any loss of pay he may have suffered by reason of thediscrimination against him on that day to April 20, 1949, when the Port LaborRelations Committee legitimately decided that Crum should be deregistered as alongshoreman based upon the casual nature of his work. In computing theamount of back pay due to Albert G. Crum, the customary formula of the Boardset forth in F.W. Woolworth Company,90 NLRB 289, shall be applied.Upon the foregoing findings of fact and the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW1.Waterfront Employers of Washington and its Employer-Members are em-ployers within the meaning of Section 2 (2) of the Act.2. International Longshoremen's and Warehousemen's Union, and Interna-tional Longshoremen's and Warehousemen's Union, Local 19, are labor organi-zations within the meaning of Section 2 (5) of the Act.3.W. E. W., by executing and enforcing the Coast and Dock Agreements, andby discriminating in regard to the hire and tenure of employment of Albert G.Crum, has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (3) and 8 (a) (1) of the Act. CALIFORNIA WILLYS3254.Local 19,by executing the Dock Agreement with its illegal preference-in-employment clause and by attempting to cause the Employers to discriminatein regard to the hire and tenure of employment of longshoremen,dock workers,and applicants for employment in violation of Section 8 (a) (3) of the Act, hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (2) and8 (b) (1) (A)of the Act.5.W. E. W. and Local 19, by restraning and coercing employees and prospectiveemployees of the Employers in the exercise of the rights guaranteed in Section 7of the Act,have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and 8(b) (1) (A), respectively,of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.7. ILWU has not violated the provisions of the Act.[Recommendations omitted from publication in this volume.]SIDNEY MILLER, EDWARDGINSBERG, AND LouisGINSBERG,CO-PARTNERSD/B/A CALIFORNIAWILLYSandINTERNATIONAL ASSOCIATION OFMACHINISTS, DISTRICT LODGE No. 94, LOCAL LODGE No. 1186.CaseNo.21-CA-1001.February 26,1952Decision and OrderOn September 6, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and, desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings madeby the Trial Examiner are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and brief, and theentire record in the case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, with the following addi-tions and modifications :1.We agree with the Trial Examiner that the Respondents inter-fered with, restrained, and coerced their employees, in violation ofSection 8 (a) (1) of the Act by the numerous acts of interrogationand threats fully described in the Intermediate Report, and referred toin paragraph numbered 2, below.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Murdock and Styles].98 NLRB No. 45.998666-vol. 98-5322-